 PARKLANE HOSIERY CO.597Parklane Hosiery Co.,Inc. and Mervyn Roberts d/b/aParklane Hosiery,its alter ego, and Retail StoreEmployees Local Union 1001,Retail Clerks Interna-tional Association,AFL-CIO. Cases 19-CA-5459and 19-CA-5460May 15, 1973DECISION AND ORDERBY MEMBERSFANNING,KENNEDY,AND PENELLOOn July 6,1972, Administrative Law Judge' Mau-riceM.Miller issued the attached Decision in thisproceeding.Thereafter,the Respondents filed excep-tions and a supporting brief,the Charging Party filedan answering brief,and the General Counsel filed amemo in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order?ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondents,Parklane Hosiery Co., Inc.,and Mervyn Roberts d/b/a Parklane Hosiery, its alterego, Seattle,Washington,their officers,agents, suc-cessors,and assigns,shall take the action set forth insaid recommended Order.'The title of"Trial Examiner"was changed to "Administrative LawJudge"effective August 19, 1972.2As the record adequately presents the positions of the parties, theRespondent's request for oral agreement is hereby denied.The Respondent'smotion to dismiss the complaint herein is hereby dismissed as, in our view,the questions raised thereby, with respect to a possible one-man unit, canbetter be resolved at the compliance stage of this proceeding.DECISION OF THE TRIAL EXAMINERSTATEMENT OF THE CASEMAURICEM. MILLER,TrialExaminer:Uponparallelcharges filed September20, 1971,and duly served,the Gen-eral Counsel of the NationalLaborRelations Board causeda consolidated complaint and notice of hearing to be issuedand served on Parklane Hosiery Co.,Inc., and Mervyn Rob-erts d/b/a Parklane Hosiery,designated as RespondentParklane and Respondent Roberts,respectively, within thisDecision.The complaint issued October 13, 1971; thereinRespondents were jointly charged with unfair labor practic-es affecting commerce,within the meaning of Section8(a)(1) and (5) of the National Labor Relations Act, asamended.61 Stat.136, 73 Stat.519.Within their separate,duly filed,responses Respondents have conceded certainfactual statements found in General Counsel's consolidatedcomplaint; they have,however,denied the commission ofunfair labor practices.Pursuant to notice,a hearing with respect to this matterwas held at Seattle,Washington,on January 25, February10, and February 11, 1972,before me.The General Counsel,Respondents,and Complainant Union were represented bycounsel.Each party was afforded a full opportunity to beheard,to examine and cross-examine witnesses,and to in-troduce evidence pertinent to the issues.Since the hearing'sclose,briefs have been received from General Counsel'srepresentative and other counsel;these briefs have beenduly considered.FINDINGS OF FACTUpon the entire testimonial record,documentary evi-dence received,and my observation of the witness, I makethe following findings of fact:1.JURISDICTIONA. Preliminary StatementThis case presents substantial jurisdictional questions,with respect to Respondent Roberts'participation in com-merce,and with respect to the propriety of possible Boardorders calculated to hold both Respondents responsible forremedial measures to remedy unfair labor practices found.Within his consolidated complaint,General Counsel hasalleged that-throughout the period with which this case isconcerned-both Respondents have been and remain "af-filiated businesses with substantially common officers, di-rectors,ownership,and common control over labor rela-tions policy"constituting a single integrated business, con-currently engaged in operating numerous retail storesthroughout the nation,including the three retail stores inSeattle,Washington,with which this case is particularlyconcerned.Further, General Counsel has alleged that Re-spondents herein-considered to constitute a single inte-grated business-have maintained a gross "volume of busi-ness"which exceeds $500,000 yearly,and have purchasedgoods from outside the State of Washington,presumablyfor resale within that State,worth more than$50,000, year-ly.________Respondent Parklane,within its separate answer, dulyfiled,has conceded that its gross business volume during the"past" calendar year-regardless of whether the past 1970or current 1971 calendar year should be consideredmeant-did exceed$500,000 yearly,and that, before July1971, particularly,it had purchased goods from outside theState of Washington,for use within that State,worth more203 NLRB No. 100 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan $50,000 annually.Respondent Parklane has denied,however,that it purchasedany goodsoutside the State ofWashington,after July 15, 1971, specifically,for use withinthat State.Conceding,generally, that it has-throughoutthe period with which this case is concerned-been an em-ployer currentlyengaged in commerce, for statutory pur-poses,Respondent Parklane denies,nevertheless,that itnow is, or that it was when theconduct occurred with re-spect to which the presentConsolidated Complaint wasfiled, the employer of the workers directly concerned; fur-ther,this corporate respondent deniesthat it was, then,engaged in commerce, specificallywithin the Stateof Wash-ington,for the purposes of this formal proceeding.RespondentRoberts,within hisseparately filedresponse,concedes his present employer status-sinceJuly 15, 1971,particularly-while conceding,further,that during the"past calendaryear"he did purchase goodsfrom pointsoutside the State of Washington in quantitieswhich wouldsurpass $50,000 worthwhen projectedforward on someyearlybasis.RespondentRoberts,however,denies that,during the past calendaryear,he did a gross business whichcompassed more than $500,000 worth of sales;further hedenies that he has,at anytime, done a gross volume ofbusinesslikelyto reach $500,000 worthwhen projected for-ward on some yearly basis.With matters in this posture,RespondentRobertsdenieshis participationin commerceor business activitieswhichaffect commerce, during theperiod withwhich this case is concerned,sufficiently towarrant this Board's assertionof jurisdiction, with regard tohis business,pursuantto the Agency's presentlyapplicablediscretionary jurisdictionalstandards.General Counselconceded while thiscase was beingheard that RespondentRoberts'past and/or projected busi-ness operations,when consideredseparatelywithout regardfor Respondent Parklane's business,would notmerit thisBoard's remedial concern under those presently main-tained,discretionary,standards which define its readinessto assertjurisdiction with respectto purelyretail businesses.Carolina Suppliesand CementCo.,122 NLRB88, 89; cf.International Longshoremen and WarehousemenUnion (Ca-talina Island SightseeingLines),124 NLRB813, 814-815.Substantially,however,General Counselcontends,never-theless,that RespondentRoberts,togetherwith Respon-dent Parklane herein, should beconsidered responsible forcertain unfair labor practiceswith which theyhave beenjointly charged,either because these two nominally discretebusiness enterprises should be considered a single"integra-ted" business for presentstatutorypurposes, because Re-spondentRobertshas "aidedand abetted" the corporaterespondent herein through a course of conduct calculatedto promote or facilitatethatrespondent's plan to sidestepforeseeablecollective-bargaining obligations with respect tocertain Seattle,Washington,retail store workers,or becauseRespondent Roberts was-throughout the period withwhich this case is concerned-functioningas RespondentParklane'salter ego,for a purpose statutorily proscribed,thus rendering himself subjectto thisBoard's remedial juris-diction pursuant to general"agency" legal concepts.These contentions,necessarily,raise questions-particu-larly so faras RespondentRoberts isconcerned-with re-spect tothis Board's statutory jurisdiction; with respect tothe liability of both respondents, jointly and/or severally,for whatever unfair labor practices this Board may possiblyfind;and with respect to possible remedies,should someprescriptive Board order be considered proper and neces-sary herein.B.Conclusions with Respect to JurisdictionWith matters in their present posture, I conclude andfind-consistently with Respondent Parklane's formal con-cession-that this Respondent was, throughout the periodwith which this case is concerned, an employer within themeaning of Section 2(2) of the Act, engaged in commerceand business activities which affect commerce, within themeaning of Section2(6) and (7) of the Act,as amended.Likewise, with due regard for this Board's presently applica-ble discretionary jurisdictional standards, I findassertion ofthe Board's jurisdiction, with respect to Respondent Park-lane herein, warranted and necessary to effectuate statutoryobjectives.Whether Parklane retained statutory "employer" statusthroughout the period with which this case is concerned,however,will be determined subsequently within this Deci-sion.Such a determination, clearly, will be required beforeRespondent Parklane can be held responsible, currently, forclaimed unfair labor practices herein.Further, I find and conclude consistently with Respon-dent Robert's formal concession that this Respondent hasbeen, since approximately July 15, 1971, specifically, anemployer within the meaning of Section 2(2) of the statute.Whether he should be, likewise, considered a statutorilydefined employer "engaged in commerce and business ac-tivities which affect commerce" within the meaning of Sec-tion 2(6) and (7) of the statute will be determined,subsequently, within this Decision. Necessarily, that deter-mination, when made,will derive from whatever factualconclusions the present record may warrant with respect tothe relationship between Respondents Parklane and Rob-erts, prevailing at material times.II.THE LABOR ORGANIZATION INVOLVEDRetail StoreEmployees Local Union 1001, Retail ClerksInternationalAssociation, AFL-CIO, designated as Com-plainantUnion within this decision,is a labor organizationwithinthe meaningof Section 2(5) of the Act,as amended,which admits certain workers employed by RespondentParklane and/or Respondent Roberts to membership.III.THE UNFAIR LABOR PRACTICESA. IssuesThis case stems from a previous representation case, 19-RC-5854 specifically. On March 30, 1971, ComplainantUnion had filed a petition, subsequently revised, seekingcertification within a bargaining group limited to Respon-dent Parklane's employees within three Seattle retail stores.(The relevant developments, herein, which followed, alltook place during calendar year 1971, save for certain eventswhich will be subsequently noted.) With respect thereto, a PARKLANE HOSIERY CO.599formal hearing had been held on April 23; the RegionalDirector'sDecision and Direction of Election had beenpromulgated on May 5,and a representation vote,pursuantthereto,had been held on June 16 thereafter.On July 20, theRegional Director certified Complainant Union as the ex-clusive collective-bargaining representative for the workersconcerned.Pursuant to a purported franchise"agreement" whichRespondents Parklane and Roberts presently claim to havereached before the representation vote, the last-named re-spondent-between July 9 and 13 specifically-took puta-tive control over eight Pacific Northwest stores, whichRespondent Parklane had theretofore been maintainingand operating within Washington and Oregon,includingthe three Seattle,Washington,stores with which the repre-sentation case had been concerned.Shortly thereafter,during August 1971, ComplainantUnion requested Respondents Parklane and Roberts, sepa-rately and successively,to negotiate a collective-bargainingcontract.Both refused,and have continued to refuse, thisrequest.Within his consolidated complaint,General Counselcharges Respondents Parklane and Roberts with a refusalto bargain,by virtue of their refusal to meet with Complain-ant Union's representative and negotiate the requested col-lective-bargaining contract.Within his brief,however,General Counsel's representative presently contends, fur-ther,that Respondents violated Section 8(a)(5) of the statutewhen Parklane commenced a course of dealing with Rob-erts, whereby the corporate Respondent agreed to sell, fran-chise, or transfer,to the latter,eight Pacific Northweststores, including the newly organized Seattle area retail lo-cations.In this connection,General Counsel's position,conced-edly, rests upon his subsidiary contention that RespondentParklane's decision to "sell,franchise,or transfer" thesestores derived,at least in part,from its desire to "avoid" or"evade" itsstatutory dutyto recognize and bargain in goodfaith with Complainant Union herein.General Counsel sug-gests that Roberts,who had been on Parklane's payrollthroughout the period during which their putative "fran-chise"arrangement was being conceived, negotiated, andconsummated,was really functioning as Parklane'salter egothroughout,calculatedlyfacilitatingthecorporateRespondent's purpose.With matters in this posture,Gener-alCounsel suggests,determination should be consideredwarranted that Parklane's supposed"transfer"was neverreally consummated.Alternatively,General Counsel con-tends that should the record require a conclusion that Rob-ertsdid assume genuinely"independent"controlwithrespect to these transferred stores the refusal to bargaincharged herein took place when Respondent Parklane's sug-gestion, that he consider taking over these stores, met withRoberts' concurrence;the latter's complicity when thesetransfers were first conceived and subsequently consum-mated,so the argument runs,should be considered suffi-cient to preclude him, now,from claiming a genuinelyindependent status.Within their separate responses, Respondents Parklaneand Roberts declare that,before the Regional Director'srepresentation vote was held, they had reached a consensual"agreement"pursuant to which Roberts was scheduled totake over the corporate Respondent's eight Pacific North-west stores,as their legally independent franchisee; thatfollowing the representation vote but before ComplainantUnion's certification,Roberts took"actual operating con-trol"with respect to these stores; and that Roberts has,since,maintained and operated themts Parklane's franchi-see. Respondents Parklane and Roberts concede their sepa-rate refusals to bargain collectively with ComplainantUnion herein,but suggest that such refusals,under the cir-cumstances,flouted no statutory mandate.RespondentParklane contends,specifically,that it refused to bargainbecause it no longer"owned" the stores covered by Com-plainant Union's certification,and was,thus,no longer astatutory employer with respect to the workers concerned.Roberts has conceded his current status as their employer,but contends that his retail business volume-separatelyconsidered-does not satisfy this Board's discretionary jur-isdictional standards.Moreover,bothRespondents deny,formally,that the bargaining unit with respect to whichComplainant Union was certified may properly be consid-ered appropriate for collective-bargaining purposes.Final-ly, they contend that the newly certified unit-though foundappropriate for collective-bargaining purposes upon a re-cord made before the franchise"agreement"challengedherein was consummated-has, since,ceased to merit suchdesignation.B. Facts1.Backgrounda.Respondent Parklane's businessParklane, a New York corporation, maintains and oper-ates a nationwide network of retail stores,selling ladieshosiery, panty hose, leotards, and some dance materials.Currently, the corporationmaintains and operates some250-300 stores directly,together with 51 so-called "fran-chise" outlets,located mainly in regional shopping centersthroughout the country. The firm's founder, Herbert So-mekh, had functioned as its principal owner and managerbetween 1946 and 1968; during the latter year, however, thecorporation's stock was offered for public sale. Since then,Somekh has been Parklane's president and chairman of itsboard of directors.Most of Parklane's merchandise-so Somekh testified-is supplied by Burlington Hosiery Mills of Burlington,North Carolina. That firm manufactures and packagesgoods pursuant to Parklane specifications,warehouses suchgoods, and finally "drop ships" them to various stores, pur-suant to Parklane's order.The balance of the corporateRespondent's merchandise,some 15 percent, consisting ofleotards and related dance materials,comes from DanskinsTriumph, which provides it pursuant to substantiallysimilararrangements.Managerial supervision,within Respondent Parklane'sretail chain,devolves from a central headquarters, througha group of district managers, down to some 35 area supervi-sors,each responsible for a smallgroupof stores, rangingfrom 5-6 minimum to 12-13 maximum.Within its corpo- 600DECISIONSOF NATIONAL LABOR RELATIONS BOARDrate headquarters, located in Great Neck, New York, Re-Parklane's board of directors.spondent Parklane maintains centralized inventory controlrecords, together with cash flow records, based on dailyreports which the stores provide. Payroll records are like-wise centrally maintained-though based on weekly timereports-with all payroll checks dispatched from corporateheadquarters.With respect to their day-to-day operations,Parklane's stores follow a policy manual, subject to whatev-er further guidance supervisors and district managers may"normally" provide. While a witness, President Somekh de-scribed Respondent'smanagement as "highly" centralized;with due regard for the record, considered in totality, I findthat characterization, so far as Parklane's directly operatedstores are concerned, properly descriptive.b.Respondent Parklane'sfirst franchise programDuring 1960,with some financial"backing"from Bur-lingtonMills, Parklane'smanagement had commenced astore expansion program.Two so-called "franchising" pro-grams had been devised.In certain cases, Parklane madestores "available"for persons deemgd qualified.BurlingtonMills provided them with merchandise,for which Parklanewas billed;the corporation,then,billedthe store operator,with a small percentage"override" charge added.Second-arily,President Somekh developed some so-called partner-ship arrangements;pursuant thereto, Parklane located andstocked new stores, turning themoverto qualified manag-ers,with whom profits would be subsequentlysplit,pur-suantto a fifty-fiftyformula.Concurrentlywith the development of Parklane's last-mentioned program,Somekh and Roberts formed such apartnership with respect to 3 Washington,D.C., area stores;eventually, their venture expanded to compass some 15stores, scattered throughoutseveral Atlanticcoastal states.(Roberts had commenced work with Parklane during 1956;he had been hired as a supervisory trainee.Sometime duringthe following year he had been designated Parklane's super-visor for the Baltimore-Washington area, responsible forfive or six stores there.)Whilea witness herein,PresidentSomekh first described their consensual undertaking as aso-called"handshake deal" with partnership characteris-tics; the record shows, however,that a corporation, knownas M.R.Corporation,was formed some 6 to 8 months later,to handle the venture.Their arrangement-functionally asubstantially centralized operation run from Parklane'sNew York headquarters---continued until calendar year1968, when Parklane stock wasfirst publicly sold.Upon goingpublic,Respondent Parklane pooled some 80directly operated stores with various so-called"partner-ship"franchise stores-then 78 in number-to create thepresent corporate respondent.The statusof Parklane's sales"override"stores-some 30 in number-was not, however,disturbed.In return for his then current"partnership" equity withrespect toM.R. Corporation,Roberts personally received14,002 shares of Parklane stock.Concurrently,he was desig-nated Parklane's executive vice president and general man-ager,with supervisoryresponsibilityfor the firm'ssupervisors and district managers in the field.Further, sothe record shows, he became a member of Respondentc.Roberts' service as Parklane's general managerFunctioning as Parklane's executive vice president andgeneral manager, Roberts was responsible for corporate op-erations generally. He supervised 6 district managers, some35 supervisors, and was "responsible for implementing"company policies throughout the country.During this period,inter alia,Roberts compiled a compa-ny policy manual, wherein Parklane's policies and storeoperating procedures were detailed. That manual, which thecorporate Respondent has, to date, continued to revise andmaintain, contains, within its policy section, a lenghty"Statement On Unionism" which reads, in relevant part, asfollows:Your Company wants you to exercise your indepen-dent judgment as to whether or not you want a Unionin your store; but we also feel that in order to do so youshould know and understand your Company's positiontoward Unionism. Parklane Hosiery Company is unal-terably opposed to a Union representing any of itsemployees in their dealing with the company and willexercise every legal and propermeansto prevent itsbeing organized. . . . Before you sign any card oragreeto anything concerning a Union,STOP, LOOKAND CONSIDER.You may be told one thing only tofind out, at a time when it is too late to do anythingabout it, that you had agreed to another. . . .Becauseof these tactics, your Company has been forced to insti-tute a "non-solicitation" rule, which protects youagainst being bothered during working hours. Howev-er,we need your help to enforce this rule. If any oneharasses you or exerts pressure on you or your familywith respect to Union representation, you should re-port the incident immediately to your store managerand supervisor so that correctivemeasurescan be taken.... In summation, your Company sincerely believesthe aims and aspirations of both employee and employ-er can best be served by continuing our present directrelationship, without having to resort to dealing with"middlemen" who have no idea of our problems andconsequently, are not in a position to offer any solu-tions.Roberts, though conceding his managerial responsibility forthe manual's compilation, declared that this statement hadactually been prepared by Parklane's house counsel withsomeoutside help; he had, so he testified, merely "as-sumed" that his incorporation of the statement, prepared byknowledgeable counsel, would be proper. He acknowl-edged, nevertheless, that the statement's incorporation with-in the policy manual would be reasonably calculated to givethe manual's recipients the impression that it representedcompany policy.Respondent Parklane, so the record shows, has neverrecognized or bargained with a labor organization; none ofits employees has ever been represented by a union. Some-time during the 1968 calendar year, a union organizationalcampaign appears to have been conducted, however, amongParklane employees within the Cleveland, Ohio, area. Arepresentation petition-covering a group of workers not PARKLANE HOSIERY CO.601specified for the present record-was filed.Roberts, so histestimony shows, visited Cleveland and conferred,there,with Parklane's local counsel.Subsequently,a representa-tion vote was held. Under circumstances which have notbeen detailed for the present record,Parklane's Clevelandemployees therein rejected union representation.d.Respondent Parklane's renewed franchise programAccording to President Somekh's testimony,which Gen-eral Counsel has not challenged,and which I credit in thisconnection,the corporate Respondent,sometime during its1969-1970 fiscal year,began to show losses.These wereattributed,partially at least,to Parklane's rapid growth rate,complicated by a lack of trained supervisors.Various Park-lane directors,including Somekh and Roberts,togetherwith outside consultants,thereupon began to develop a new"franchise"program during the latter months of the 1970calendar year,which,they hoped,might improve thecompany's profitability.A programwas envisaged,so Somekh testified,wherebyparticular stores which had not been performing well, andstores located in geographically"isolated" territory whichcould not be effectively supervised,would be transferred toowner-operators;this,itwas thought,would resolve someParklane problems presumptively chargeable to less-than-adequate training for clerks,managers,and higher supervi-sory personnel.The stores initially considered for "fran-chise"dealswere those located in Seminole,Florida,Tupelo,Mississippi,Denver,Colorado,SaltLake City,Utah,and one North Carolina store;President Somekh,when prompted with a leading question,finally testified thatParklane's PacificNorthwest stores were the franchiseprogram's "number one"target,because they showed thebiggest losses suffered in any one area.To superintend the program's formulation, Parklane en-gaged one Lynda Bundrock,then connected with a fran-chise development and promotion firm.Between Januaryand May 1971, she made four transcontinental trips, soSomekh testified,to work on Parklane's desired plan. Rob-erts,-together with other Parklane personnel,worked withher.The program which thereafter developed was conceivedas a so-called"turn key" operation,pursuant to which Park-lane would provide a completely equipped store,totallystocked and fixtured,and sell merchandise to the purportedfranchisee at set discounts,dependent upon his or her yearlyvolume of purchases. Parklane's proposal compassed a cor-porate commitment to pay all required lease charges forshopping center premises;prospective franchisees wouldmerely be required"at the completion of [their] trainingprogram"to purchase and pay for their store's merchandiserequirements,to pay for whatever utilitities they used, andto meet their own payroll charges for clerks they might hire.Further,Parklane proposed to levy a so-called"one timelicense fee" likewisepayable byfranchisees upon comple-tion of their training programs;however, no royalty or per-centage payment,based on sales volume,would be required.Sometime duringApril 1971,Parklane'smanagementprinted a substantial, glossy brochure,which Miss Bun-drock had previously prepared,describing the firm's pro-posal in general terms.During the 4 months which followed,newspaper advertisements seeking responses from prospec-tive franchisees were placed in various states,California andNorth Carolina particularly. Those persons who respondedwere supplied with Parklane's brochure;resipients desiringa prospective franchise,following their perusal of the bro-chure, were invited to submit completed questionnaires forParklane's further consideration.2.The representation caseIn the meantime,on or about March 22,Seattle Parklaneemployee Jacqueline Owen had had a conversation withComplainantUnion's representative,Steve Gouras, in re-gard to unionization.Gouras had given her some uniondesignation cards,for distribution among Parklane's Seattleemployees.The corporate respondent then maintained andoperated three Seattle area stores,designated for presentrecord purposes as the Pike Street store,the Aurora Villagestore, and theUniversity store. Over a period of several days,which followed,Owen visited each Seattle storeand distrib-uted cards.She subsequently received back these designa-tion cards,signedby all ofParklane's Seattle employees-both store managers and clerks-with a single exception;Ethel Rothlind,Parklane's University store clerk,declaredthat she did not wish to join Complainant Union, but de-sired to stay neutral.These signed cards were,thereafter, submitted to Com-plainant Union. On Saturday, March 27,union representa-tives visited Parklane's Pacific Northwest area supervisor,Clairce Shinn,at her home. (Shinn was then Parklane'ssupervisor for eight Washington and Oregon stores.Follow-ing the particular representation case developments withwhich we are now directly concerned,she married;withinthe present record,she is designated at Clairce Shinn Woo-ten.) They displayedcopies of their signed designation cardsand demanded recognition.Wooten,however,refused todiscuss the subject.When they left, she promptly tele-phoned Parklane's district manager, Eli Goldstein,to reportthe situation.On Monday, March 29, Goldstein visited the Seattlestores. He called upon Owen at Parklane'sUniversity store,telling her that she-had "done an inservice(sic) to thesegirls" by involving them in Complainant Union's organiza-tional campaign.With respect to his further comments,Owen's uncontradicted testimony,which I credit,reads, inrelevant part,as follows:He said, "By pressuring these girls, you will cause themto lose their jobs. What will you do when you are outin the street? .... You blew it. I was going to makeyou supervisor of the Seattle stores,because ClairceShinn has been ill. . . . Jackie,I thought you weremore intelligent than this. . . .This will be a goodexcuse to close the stores. Didn't you realize what youwere getting into? .... You've probably caused thispoor woman [Ethel Rothlind] to lose her job. In thenext two weeks, when these girls realize what they havegotten themselves into, there will probably be somechanges made. You think about that." Then he lookedat Ethel and said,"You'll be standing here long aftershe will." 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDGoldstein,likewise,called upon Store Manager BarbaraFink;he declared that he couldprobablysave herjob if shechanged her attitude and persuaded"the rest of the girls"to go along. While a witness herein,Fink reported thatGoldstein's remarks had made herfeel her jobwas in jeop-ardyunless she changed her mind about union representa-tion; she added that he"was a veryhard man" who hadthreatenedeverybody withsimilar statements.Fink testi-fied,however, that Goldstein's commentshad, really, hadno effect upon her,since shehad already decided to revokeher designation card.Complainant Union's representationpetition, previouslynoted,was filedMarch 30;therein,Complainant Unionsought certification for a bargaining unit consisting of allParklane employees within the three Seattle area stores,save for certain standard excluded categories.Three dayslater,the petition was amended with respect to matters notmaterial herein.The Board'sRegionalOffice issued a No-tice of Hearing,with respectthereto, dated April 9; thehearing was scheduledfor April 23. Testimonywas thentaken bearingupon the propriety of Complainant Union'sbargaining unit claim,which Respondent Parklane thereincontested,and thesupervisorystatus ofLouisePisac, JeanScullion,and BarbaraFink,Parklane's three Seattle storemanagers.On May 5, theBoard's RegionalDirectorissued a Deci-sion and Directionof Election;therein hefound the bar-gaining unitdescribedinComplainant Union'spetitionappropriatefor collective-bargaining purposes,but excludedstore managers therefrom as supervisors.More particularly,with respect to Respondent Parklane's bargaining unit con-tention,the RegionalDirector foundthe bargaining unitwhich ComplainantUnion sought appropriatedespite itsfailure to coincide with Parklane's PacificNorthwest dis-trict.The Regional Directorfound no collective-bargaininghistory within this broaderdistrict, and, further,that nolabor organization was then seeking to representa broaderunit.Further,he found that Parklane's Seattle areaworkershad "substantial special interests in common" because ofthe close geographicalproximityof their stores,the dis-tances which separated them fromthe corporation's otherPacificNorthwest stores,theminimal interdependenceshown between the eightPacific Northweststores, the negli-gible degreeto which theyinterchanged personnel,and theseveral"economic,demographic and specialfactors" char-acteristic of the Seattle metropolitan area.On May 14,Parklane requested Board reviewwith re-spect to Regional Director Henderson's determination. Thisrequest for review was,however, denied, through a June 8telegram.During earlyJune, before thescheduled representationvote,DistrictManager Goldstein had a conversation withEthel Rothlind;when he askedwhatshe thoughtabout theforthcoming election and how she planned to vote,Rothlindreplied that she was going to remain neutral. Her testimony,with regard to Goldstein's further comments proffered with-out contradiction for the present record reads as follows:He said "Ethel, please vote no, because it will mean myjob." Hesaid,"I have worked withyou eversince thebeginningof thestore,and itlooksbad, because Iwould like to have you represent me and stick by me."... He said,"Iwould certainly appreciate it if youwould vote no."Goldstein further declared that the situation would "lookbad" to Parklane'shome office,becausetheywere notunion-minded people.When Rothlind declared that Com-plainantUnion would probably win,Parklane's districtmanager replied that should she vote "no"and stand by himhe would see that she had health insurance for the rest ofher life;further, he promised that should the stores becomeunionized he would see that she got more wages than any"union"girl could possibly get, since she had been loyal.One day before the scheduled vote, Goldstein againcalled upon Owen;after asking whether she intended toremain a clerk,he reminded her, first,that there was moreand more paper work required in Parklane's stores; then hecommented that the representation election would be con-ducted by secret ballot.Shortly thereafter,he commented,further, that, "You could be in my position one day and youwould have to stand here and handle this situation . . . Iwant you to think about what I said.Do you understandwhat I am talking about?" When Owen responded affirma-tively,Parklane's district manager declared that he wouldsay no more,since he did not wish to get himself in trouble.The various preelection statements chargeable to DistrictManager Goldstein were the subject of a prior charge, filedby Complainant Union against the corporate respondentherein;with respect thereto,the present record warrants adetermination that Respondent Parklane signed a settle-ment agreement-which the Regional Director approved-and distributed a relevant Notice to Employees thereafter.General Counsel's testimonial proffers herein with respectto these several statements were received without objectionfrom Respondents' counsel. The Regional Director has notwithdrawn his approval previously given with respect toParklane's settlement,however;no Board determinationregarding their propriety is presently sought.Within hisbrief,General Counsel suggests,merely,that Goldstein'sstatements and course of conduct provide a relevant con-text, which this Board should consider when evaluating thecontemporaneous and subsequent conduct of RespondentsParklane and Roberts with which this case is primarily con-cerned. Normally, this Board will not review or considerstatutorily proscribed conduct which occurred before a set-tlement agreement, when determining the propriety of chal-lenged post-settlement conduct.Larrance Tank Corporation,94 NLRB352. Thecited case,however, has since beenpartially overruled.NorthernCaliforniaDistrict Counsel ofHod Carriers and Common Laborers of America,AFL-CIO(Joseph's Landscaping Service),154 NLRB 1384, fn. 1. Pur-suant thereto,presettlement conduct may be considered asrelevant background evidence when determination must bemade with respect to a respondent's object or motivation forchallenged postsettlement conduct, particularly so when,as in this case, the testimony with regard to such presettle-ment conduct has been proffered and received without con-tradictionor protest.The significance of Goldstein'sstatements will be discussed, subsequently, within this Deci-sion.Thereafter,on June 16, the Board's Regional Office con-ducted a representation vote within the bargaining unit pre- PARKLANE HOSIERY CO.603viously designated;Complainant Union received threevotes from the complement of four eligible voters. Previous-'ly,within a letter dispatched on June 14, the corporateRespondent's Seattle counsel had requested the Board's Re-gional Director to postpone the scheduled election, and toreconsider his Decision and Direction previously promul-gated,because"an agreement has been reached between theCompany and Mervyn Roberts to transfer the three Seattlestores from the Company to Mr. Roberts." The RegionalDirector had been told, further, that Parklane's consensualcommitment "which will be formalized by written docu-ments within a week or two" made Roberts the "owner-operator" of Parklane's three Seattle stores, with respect towhich he would function as Parklane's franchisee with"complete control" over their operations, save for his obli-gation to purchase merchandise from the firm, and his rightto use the Company's name. Parklane's counsel had citedthis change in circumstances, plus the fact that the firm's"three Seattle stores alone"would not meet the Board'sdiscretionary jurisdictional standards. The Regional Direc-tor had rejected Parklane's postponement request.On June 21, Parklane's counsel filed his client's "Objec-tion to Conduct Affecting Results of Election" chargingthat one of the firm's Seattle store managers had illegallyengaged in prounion conduct. Thereafter, on July 20, theRegional Director issued a Supplemental Decision and Cer-tificationofRepresentatives;Parklane's objection wasoverruled. The Regional Director found "not a scintilla ofevidence" that Louise Pisac, the store manager designated,had been involved with Complainant Union's organization-al campaign, save for her decision to sign a designationcard. Complainant Union was, therefore, certified as exclu-sive bargaining representative for Parklane's workers, with-in the bargaining unit previously found proper for collec-tive-bargaining purposes.3.The transfer of the Pacific Northwest storesa.Discussions between Somekh and RobertsDuring March 1971, Roberts was-so he testified-hav-ing personalproblems. On March 17 he telephoned Presi-dent Somekh, reporting that he had decided to submit hisresignation as Respondent Parklane's executive vice presi-dent, and to relinquish his board of director's chair. (Hisdecision, so the record shows, seemingly preceded by a fewdays the commencement of Complainant Union's Seattleorganizational campaign, previously noted within this deci-sion.)During this period, further, Roberts was "stayingaway" from New York, performing some limited manageri-al functions within Respondent Parklane's Washington, D.C., Baltimore, and Richmond, Virginia, territory. His testi-mony, which General Counsel has not challenged in thisconnection, warrants a determination that Roberts was nolonger discharging his full range of managerial duties.Thereafter-specifically on April 29, during a specialmeetingof Respondent Parklane's board of directors-President Somekh reported Roberts' intention to resign.Following the corporate Respondent's April board meet-ing, Somekh sent Roberts a formal resignation letter to sign,together with a note reporting that Parklane's board had"accepted" his resignation, but had determined, neverthe-less, that he would receive severance pay amounting to one-half of his regular salary ($300 per week) beginning May 1,for 26 weeks. On May 5 thereafter-coincidentally the dateon which the Regional Director's Decision and Direction ofElection, previously noted, was issued-Roberts signed theletter.He decided, however, that he would not return it bymail, but would carry it with him when he returned to NewYork subsequently. He returned on May 18; 2 days later hedelivered his resignation letter, personally, to RespondentParklane's president. The letter was thereupon given a May20 date.General Counsel suggests, within his brief,that somequestions may legitimately be raised, now, with regard tothis resignation's effectiveness.Within a signedstatement,which he gave a Board representative subsequently, Robertsplaced his resignation in June 1971; when queried,while awitnessherein, with regard to the discrepancy between hissigned statement and his resignation letter's putative date;Roberts merely declared he could not remember every datehe signed a document. Again, within a letter to RespondentParklane's comptroller (written on-September 11 subse-quent to his signed Board statement's date) Roberts report-ed that President Somekh had told him, shortly aftersending him the draft resignation letter previously noted,that his resignation was a matter of form, but that he couldstill perform various duties for the firm. Comptroller Shorewas reminded that he [Roberts] had, in fact, done so, withSomekh's knowledge. Further, Roberts contended withinhis September I 1 letter that "up to the time [he] left on [his]trip" he had remained, technically, a Parklane employee.The significance of these discrepant statements, with regardtoRoberts' resignation date, will be considered, further,within this Decision.Consistently with the decision made by Parklane's boardof directors, previously noted, Robertsnevertheless re-mainedon the corporate Respondent's payroll, with a $300weekly salary, until he took over responsibility for the firm'sPacific Northwest stores pursuant to a consensual "arrange-ment" which must now be considered.While a witness, Roberts claimed that he had been con-sidering areturn to business himself-presumably with aParklane franchise-since his 1968 assumptionof manage-rial responsibilities. From the time when Parklane's newfranchise program was conceived, the possibility that hemight take over some franchise was-so he testified-a sub-ject of discussion, informally, between Roberts andRespon-dent Parklane's president. (Several possibilities seem tohave been mentioned. According to Somekh, Roberts ini-tially declared his interest with respect to a Florida situationwhere the weather would be better than New York's; fran-chises in the Richmond, Virginia, area were likewise dis-cussed.) The possibility that Roberts might take a PacificNorthwest franchise, however, does not appear to have beenmentioned until the latter part of May, concurrently withRoberts' submission of his formal "resignation" letter, pre-viously noted. By that time, both Roberts and Respondent'spresident were generally knowledgeable-so I find-withrespect to the status of Complainant Union's Seattle repre-sentation campaign.Complainant Union's petition for certification, with re- 604DECISIONSOF NATIONAL LABOR RELATIONS BOARDspect to Parklane's Seattle area stores,had-so the recordshows-previously been called to President Somekh's atten-tion during the latter part of March;i.e., promptly followingits date of filing.By May 20, Respondent Parklane,throughits president,had retained Seattle counsel;the representa-tion case hearing had been conducted;theRegionalDirector'sDecision and Direction of Election had beenissued;and Parklane's Seattle counsel had filed his requestfor Board review with respect thereto.While a witness, here-in, Somekh claimed substantially that full responsibility forconducting the representation proceeding had been delegat-ed to trustworthy counsel;and that he, personally,had notbeen kept posted, contemporaneously,with respect to vari-ous developments,therein, such as those just noted. Hedeclared that he had not even known of this Board's exis-tence when his several discussions with Roberts,now underconsideration,were being conducted;and that hehad only"very recently"discovered the Board's name.These protes-tations, considered within their total record context,straincredulity; they have been rejected.Respondent Parklane's president,so I find,told Roberts,inter alia,that should they proceed with a possible "fran-chise arrangement"for Parklane's Pacific Northwest stores,he [Roberts]would not haveto worryabout recognizingComplainant Union,since the stores involved did not meetthisBoard's jurisdictional standard for retail operations.Roberts was told-so he testified-to call RespondentParklane's counsel for verification with respect to this fore-cast.He did so; the firm's counsel-not designated byname-did report that, should he take over the stores inquestion,he would not be subject to the Board's jurisdic-tion,within counsel's view.During their May 20 conversation,then,Roberts andSomekh-so they testified-reviewed the various franchisepossibilities which they had previously canvassed.Severalwere stricken from consideration.Roberts finally de-clared-so he testified-that "the only thing that looks left"was the Pacific Northwest franchise,which RespondentParklane's president had previously suggested.Somekh, ac-cording to Roberts,replied,"That's the one I would like youto take if you want to."Parklane's president did suggest,nevertheless,that the firm's Pacific Northwest stores likeseveral other possible locations which Roberts had rejectedwere money losers; the corporate records, provided forRoberts' study,did show that the stores,as a group,showeda net lossof $57,355 for Parklane's 1969-70 fiscal year, witha net operating loss of$30,000 projected for the1970-71fiscalyear,before making allocations for managerial expen-ses or central headquarters overhead costs. Somekh, there-fore, invited Roberts to consider the matter further. Some10 days later, however,Roberts confirmed his readiness to"make a deal"with regard to these stores.During the first half of June,then, Roberts and Somekhcommenced discussions with regard to their franchisearrangement's substance.Several meetings were held, out-sideParklane'snormal business hours.The corporateRespondent'scomptroller,Marvin Shore, together withJohn Kates, responsible for corporate real estate matters,were present during some of these discussions.By the middle of June,Somekh and Roberts had reacheda consensual understanding,so they testified,with regard tomost "basic items" which their franchise arrangementwould compass. Parklane would provide leased store prem-ises, rent free, plus requisite trade fixtures and signs. Rob-erts would purchase the stores' current merchandise stocks,plus additional Parldane merchandise; with respect to thesepurchases he would be given a stated discount, computedfrom their recommended resale prices.Roberts testified he considered this discount commit-ment crucial; he declared, while a witness, that Somekh hadfrom the outset agreed Parklane would grant him a 35-per-cent discount on purchases. The record shows, however,that Respondent Parklane's comptroller subsequently setup records for Roberts' franchise operation based upon a 31-percent discount allowance. This was subsequently modi-fied, following Roberts' protest to Respondent Parklane'spresident; the promised 35-percent discount was granted.As collateral for his purchase commitment with respect tothe eight stores' initial inventory, Roberts provided his14,002 Parklane shares, endorsed in blank without date; theparties were agreed that, when the total sum owed withrespect to Roberts' inventory purchase was finally de-termined, he would sign an installment note for the amountdue. Concurrently, Roberts agreed to surrender his right toreceive $300 weekly in severance pay, for the balance of thepromised 26-week period, following his Pacific Northwesttakeover. Parklane agreed to cover all expenses incurredprior to the dates when Roberts took over the stores; there-after,Roberts was to be fully responsible for the stores'performance. The franchise arrangement foreach storewould continue so long asthat store'sunderlying lease con-tinued, throughout its original terms plus any renewalterms. The parties were, however, agreed-so Roberts testi-fied-that, when particular leases came up for renewal,Roberts would be given the right to negotiate the lease'srenewal, should Respondent Parklane be unwilling to do so,and to continue operations pursuant to their franchiseagreement.This last commitment was never reduced to written form,however, until Board representatives declared their desire tosee some proof that such an agreement had been reached.A letter declaratory of Roberts' rights was thereafter draft-ed, for submission to this agency, after being signed bySomekh on January 12, 1972, and by Roberts thereafter.Their respective rights, with respect to their agreement'scancellation or termination, do not appear to have beenspecifically discussed or negotiated; despite a contrary sug-gestion by Respondent's counsel, the present record, withinmy view, will support nothing more than a conclusion thatRoberts merely "presumed" Respondent Parklane's presi-dent would deal fairly with him, should their consensualcommitments require termination.With these matters presumably settled, the two menshook hands; their testimony herein, taken at face value,would warrant a determination that they then consideredtheir agreement definite and legally binding. Neither Rob-erts nor Somekh could specify the date on which their"handshake deal" was reached. Presumably, however, theirconsensus must have been reached some time before June14; that was the day on which Respondent Parklane's Seat-tle counsel notified the Board's Regional Director, as previ-ously noted, that "an agreement [had] been reached" PARKLANE HOSIERY CO.wherebyParklane's three Seattle stores would be transfer-red toRoberts' control.However,no document,settingforth theterms of their consensus,was signed.According toRoberts, the"Standard[Purchase]Agreement" which Re-spondentParklanewould, presumably, havewanted him tosign hadnot, yet,beencompleted; it did not, then, embodyseveral"corrections" which he wantedmade.While a wit-ness,Roberts contended,nevertheless, thathe consideredtheir agreement"consummated" despite thefact that some"peripheralissues" remained for later resolution.General Counselcontends,herein, that despite Roberts'characterization,several major concernswere reallyleft un-resolved.Inter alia,GeneralCounsel cites:the failure ofParklane's comptroller to recognizea purported Somekhcommitmentwithrespect tothe precisediscountrate whichRoberts would receive for merchandisepurchased; the fail-ure of the partiespreliminarilyto negotiateany qualifica-tion of Parklane's right to cancel its lease commitments forstore premises, or torefuse lease renewals; the failure of thecorporation's real estate manager toconfirmRespondentParklane'spurported responsibilityfor turningover andmaintaining Roberts' eight stores inproper physical condi-tion;and the failure of the parties to discuss the rights ofbothregarding their agreement's possible termination. Re-spondent Parklane's willingnessto permit a prompt Robertstakeoverwithrespect to the firm's PacificNorthweststores,while these matters remained unsettled,providesa clue, theGeneralCounselcontends,regardingthecorporateRespondent's motive herein.The contention will be consid-ered, further,withinthisdecision.Both Somekh and Robertshave testimonially concededthatRespondent Parklane'sdirectors were not, then, re-quested to declare their concurrence,withrespectto Presi-dent Somekh's consensual commitments.Further, Robertsconceded, while a witness,that when their "handshakedeal" was reached, he believedthat some written document,drafted to describe thefranchise,wouldbe needed,becauseof the corporateRespondent's public nature,and becausethe corporation's board of directors would, finally, have toconcur. President Somekh,however, presentlydenies thatsome "approval"manifestedby Parklane's board of direc-tors was requiredwithrespect to their consensual commit-ments.The record shows consistentlywithPresidentSomekh's positionthat,when the corporation's board ofdirectors next met,some 2 months later on August23, theywere merely"advised"that "the arrangement. . . had beenconcluded"pursuantto which Roberts would undertake theoperation of Respondent Parklane'sPacificNorthweststores.b.TheRoberts' takeoverThe developments which directly followed these So-mekh-Roberts commitments must,however,now be con-sidered.Roberts finally left New York-so his testimonyshows-on or about July 1; he reached the Pacific North-west onThursday, July 8,thereafter.He was accompaniedby Patricia Kearney, formerly a Parklane area supervisor,whom he had engaged to help him supervise the PacificNorthwest stores.On July9,Roberts and Kearney metParklane's district manager,Eli Goldstein;they visited the605corporateRespondent'sKennewick,Washington,store.Goldstein introduced Roberts as the store's new owner. Acomplete inventory was then taken. (This inventory, so therecord shows, was required to establish the value of themerchandise which Roberts was committed to purchasefrom Parklane. Further, Parklane had given Roberts theright to return surplus,unwanted merchandise,which couldonly be located,and set aside for later shipment,through aphysical review.) Parklane's franchisee, following his intro-duction as the store's new owner, declared that new systems,plus certain operational changes, would be instituted there-after.Roberts, likewise,set up his own local bank account,and communicated with the telephone company, the localpublic utility,and various governmental tax agencies, toestablish himself as the store's new owner-operator.From Kennewick, the three drove to Seattle, some 280miles distant,which they reached sometime on Friday eve-ning. BeginningSaturday, July 10, the takeover procedurepreviously noted was followed with respect to each ofParklane's three Seattle stores.The Pike Street store wasvisited on Saturday morning; the University store's invento-ry was taken on Sunday, July 11; the Aurora Village storewas visited on Monday, July 12,during the morning hours.(In this connection, the record reflects asignificant testimo-nial conflict, with respect to whether Goldstein, Roberts,and Kearney paid a brief visit to Parklane's University storesometime on Saturday afternoon.My factual determina-tions,with regard to this claimed visit,will be set forth,subsequently, within this decision.) Thereafter, presumablyon Monday, July 12 and Tuesday, July 13, they visited theTacoma and Olympia, Washington, stores, respectively. OnWednesday, July 14, Parklane's two Portland, Oregon,stores were inventoried;Roberts' takeover procedure fol-lowed the pattern previously noted. Within a July 14 letterdispatched to Comptroller Shore, Roberts finally reportedhis various store takeover dates.Inter alia,he requestedParklane to meet the Pacific Northwest stores' payroll forthe week ending Saturday, July 17,promising that he, him-self,would meetthe following week's payroll.The recordsuggeststhat Parklane may have billed Rob-erts, subsequently, for payroll checks which it dispensedcovering that portion of the specified payroll week whichfollowed Roberts' several takeover dates with respect tovarious stores. Somekh so testified. The balance of the re-cord, however, provides no reliable, probative, or substan-tial evidence warranting a determination that Roberts didreimburse the corporate Respondent herein.Within the 2-week period which followed, Roberts filedrequired Certificates of Trade Name with various state andcounty authorities; the county clerks of four Washingtoncounties,specifically,were notified that he would conducthis business as Mervyn Roberts d/b/a Parklane Hosiery,therein.c.Roberts'reactionto Complainant UnionDuring their takeoverperiod,summarized herein, Rob-erts and Kearney were traveling with Parklane's districtmanager.And, shortly following their Kennewick, Wash-ington, rendezvous, Goldstein had, I find, told both new-comers that a representation election for the Seattle area 606DECISIONSOF NATIONAL LABOR RELATIONS BOARDstores had been conducted.Though heprofessed a lack ofcertainty,then,regarding the election's result, he finally diddeclare that ComplainantUnionstood a goodchance ofwinning representative status. (These factual findings derivefromKearney's sworn statement,which-while a witness-she confirmed as past recollection recorded.She could not,however,recall any specificdeclaration by Goldstein thatComplainant Union had won the election,or thatRespon-dent Parklane had, thereafter, filed objectionswith respectthereto.)Goldstein designatedOwen the "instigator" ofComplainantUnion's campaign,characterizing her as an"out-and-out" troublemaker;he suggestedthatRobertsshould terminate her becauseof her activityin ComplainantUnion's behalf. Roberts, however, replied that he wouldjudge for himself.Parklane'sdistrictmanager went on toreport,further,that BarbaraFink,the firm'sPike Streetstoremanager,had tried to retract her previously signedunion designation card, and that Universitystore clerk Eth-elRothlind was "against"unionization.With respect to certain further developments during Rob-erts' takeoverperiod,however, thereis sharp testimonialconflict,which must now be considered.General Counsel's several witnesses-Owen,Rothlind,and ClairceWooten, together withCleo Wooten,her hus-band, and CarmenBourgeois,her daughter-testified, sub-stantially, that Robertshad manifested a general purpose todismiss ComplainantUnion's supporters and to forestallthat organization's bid for representative status. For exam-ple:Rothlind testified that Goldstein,Roberts, and Kear-ney visited Parklane'sUniversity store briefly,sometimeduring Saturday afternoon,July 10; that Goldstein, thenand there,told Rothlind, the onlystore worker present, thathis problems with ComplainantUnion wereover,since "wehave a man takingover"knowledgeable with respect tohandling such matters;thatGoldstein,further, declared,"we're goingto fire everybody"who signed union cards;that Roberts thereupon concurred,with asupplementarycomment,"Everybodybut the girl downtown, [Fink], be-cause she decided she didn'twant anything to do with theunion, so we won't fire her"; and thatRothlind finally toldRobertshe was coming up againsta pretty strongunion, towhich the latter replied that he was"ready" for them. Owentestified that, subsequently,specifically on Sunday, July 18,Robertsheld a breakfast meeting for his State of Washing-ton store workers,during which he declared,inter a/ia,thatthe representation election which had taken place was nolonger valid,and thatthe Federalgovernmenthad with-drawn because it was no longer involved;further,she re-calledthatRoberts,then, declaredhe wouldbargain should"four girls"go union,but that no one would get any com-missions;and that he then mentionedhis prior experiencewith a Cleveland, Ohio,union campaign,following whichParklane's clerical staff there had rejected unionization,since the union's wage proposals would not havebenefitedtheir situation.Mrs. Wooten testified,with her husband'sgeneral corroboration, that Robertsand Kearney visited herhome on Sunday evening, July 18, the last dayof her vaca-tion period; that Robertsthen told her Kearneywould be-come his supervisory subordinate,but that hewished her[Wooten]to become his Tacoma store manager,while re-taming her current rateof pay,plus a,,ales commission; thathe then sought information regarding the Seattle area work-ers; that he was told Louise Pisac, the Aurora Village storemanager, wasvery union minded; that he thereupon de-clared he would "get rid of all these [Aurora Village] girls"making a so-called"clean house" with respect to them; thathe then asked whether the two Aurora Village clerks [rela-tives of Pisac] would quit if Pisac were discharged; thatRoberts told her, further, not to consider herself responsiblefor Complainant Union's successful campaign,commentingthat he had confronted a similar [Cleveland or New Jersey]situationpreviously, that he had then discharged "ev-erybody" concerned, and that he had "made a clean houseof the wholearea"by hiring new help; and, finally, thatRoberts and Kearney solicited her daughter, Carmen Bour-geois-previously a Parklane managerial employee-toconsider taking a store managership.Bourgeois testifiedthat she had been present when Roberts and Kearney vis-ited Mrs.Wooten Sunday evening; that,when she and Mrs.Wooten met Roberts for a luncheon meeting the followingday, July 19, Roberts had specifically offered her amanager'sposition with the Aurora Village store, replacingLouise Pisac; that she had accepted and had been told toreport the following Monday, July 26; that Roberts hadsubsequently telephoned Wooten onThursday, July 22, re-questingthat she [Bourgeois] report Saturday, July 24, in-stead;and that Kearney, there and then, had declared shehad discharged Pisac the previous day, commenting furtherthat Roberts, upon reaching the store shortly thereafter, hadpretended surprise.With respect to Rothlind's testimony, Roberts noted ageneral denial; he contended, with Kearney's corrobora-tion, that Goldstein, Kearney, and he had spent their entireSaturday, July 10, taking inventory within the Pike Streetstore, and that they had not visited the University store untilthe following day, Sunday, when that store's inventory hadbeen taken with no clerks present.With respect to Owen'stestimony,Roberts conceded,finally,that during his Sun-day morning,July 18,meeting he"might have"referred toParklane's previousexperience with aunion campaign inCleveland, Ohio; further, he recalled telling the several storeemployees present that, having taken over Parklane's stores,he was no longer concerned with Complainant Union here-in.With respect to Mrs. Wooten's testimony, Roberts de-clared that following a question from him regarding thefirm'sAurora Village store, Mrs. Wooten,misinterpretinghis query's thrust, had volunteered a comment that Pisacwould have to go because she was a union troublemaker;that he had replied the election was over and that he merelywished to "clean house" within the stores; that the quotedphrase,which he sometimes used,referredmerely to hisprogram seeking to improve his employees'work habits andtheirmethods of handling merchandise; that he "mighthave"mentioned,briefly,Parklane's previous Cleveland,Ohio, situation, wherein a union had lost its bid for repre-sentative status; but that he had definitely not characterizedthe Cleveland situation as one with respect to which he hadfelt constrained to discharge the employees concerned andthat, in fact, he had not discharged them. With respect toBourgeois' testimony, Roberts contended that during a Ta- PARKLANE HOSIERY CO.coma luncheon meeting onWednesday, July 21,Bourgeoishad described herself as seeking work; that he had there-upon suggested she consider working for him,noting his"belief" that Kearney had decided to make some changeswith respect to their Aurora Village store; but that he hadthen done nothing more than describe her possible salaryand working conditions,should Kearney thereafter decideto hire her as that store'smanager.ButtressingRoberts'variousdenials,further,Respondent'scounsel procured testimonial concessionsfrom Rothlind, Wooten, and Bourgeois that since the vari-ous developments with which this case is concerned, theyhave, at different times,been discharged from their re-spective store positions. (Owen, so the record shows, stillworks for Roberts as permanent part-time clerk,within boththe Pike Street and University stores.She has been offereda manager's position with Roberts'Tacoma store,but hasrefused the offer,since her car is too old and she does notwish to drive the distance required.) The particular circum-stances leading to their several terminations need not, with-inmy view,be detailed herein;Respondent'scounsel,however, presumably seeks a determination that becausethey have recently been dismissed,their present testimonyshould be considered reflective of their desire for reprisal,and therefore suspect.I have considered Respondent's various testimonial prof-fers-specifically testimony calculated to suggest that Mrs.Wooten had openly declared her bias and prejudice againstRespondentRobertsparticularly-togetherwithhis(counsel's)concommitant suggestion that Rothlind andBourgeois,because of their presumed resentment over theirdischarges, should not be believed.When considered intotality, however, the present recordwarrants a trier offact's credence, generally, with respect to their testimony.Their recitals were proffered dispassionately,without hesi-tation,professionsof doubt,nervousness,or apparent guile.Counsel's cross-examination neither shook their recollec-tion nor forced testimonial recantations.Roberts, however,was frequently vague;when he was not,his testimony some-times seemed studied-tailored to the presumed require-ments of his position herein,rather than spontaneouslyforthright.Several times,he first pleaded lack of memory,but then conceded that he "might have" made certain state-ments. Taken by and large, he was not a particularly prepos-sessing witness.Further, the present record-considered in totality-per-suades me that Rothlind, Mrs. Wooten,and Bourgeois mer-itbelief.First:I note that Roberts' claimed preoccupationwith PikeStreet'sinventory, on Saturday, July 10, wouldnot necessarily have precluded a brief afternoon visit toParklane's University store; both stores are located withinSeattle's city limits, and they are not too distantly separated.Further, I note that Roberts' takeover program concededlyenvisaged personal "introductions"within each PacificNorthwest store; both Roberts and Goldstein, clearly, con-sidered such personal contacts important. Roberts' personal"introduction" visit to Parklane's University store necessar-ily had to be made on Saturday, July 10, with the physicalinventory count there already scheduled for Sunday, July11, and with Parklane's Aurora Village, Tacoma, and Olym-pia stores already scheduled for similar visits, during the607following week,directly thereafter.Neither Fink nor Jean Scullion,Parklane'sUniversitystore manager summoned in Respondent's behalf, profferedtestimony which should reasonably preclude this Board'sacceptance of Rothlind's recital.Fink concededthat Gold-stein,Roberts,and Kearney left Pike Street some time lateSaturday afternoon,presumably,however, before thestore's closing hour.Scullion had left work early that af-ternoon,and could neither confirm nordeny that her Uni-versity store had been visited following her departure.Second:I note that Roberts'purportedreference to StoreManager Fink's retention,whichRothlind reported,meshesand coordinates withKearney's testimony that Goldsteinhad, just1or 2 days previously,told them about Fink'spreelection effort to recall her union designationcard. And,since Rothlind had been describedby Goldsteinas Respon-dent Parklane'sonly "loyal"clerk, the probabilitythat Rob-erts would have declared his purposefreely, in her presence,must be considered high.Third:I note Roberts' partial cor-roboration with respect to Owen's proffered testimony re-garding the Sunday,July 18,staff breakfast conference.Further,her recollection with regard to Roberts'purportedcomment that ComplainantUnion's representation electionvictory wasno longer valid,and that the Federal govern-ment had "withdrawn" from the situation meshes and coor-dinates with Roberts'testimonial concession, couched insomewhat different terms, that he hadbeen,substantially,so advised,both by Parklane's New Yorkcounsel and thecorporate Respondent's Seattle counsel.Fourth:I note Rob-erts'final concurrence,generally,withWooten's testimonythat during their Sunday, July 18, conversation at the Auro-ra Village store,Store Manager Pisac and Roberts'previousCleveland experience with a union campaign were men-tioned. (When summoned as General Counsel's witness,under Rule 43(b) of the Federal Rules of Civil Procedure,Roberts could not recall any conversational reference to hisprior Cleveland experience;after hearing Wooten's testimo-ny, however, Roberts recalled when questioneddirectly byhis own counsel that"there might have been" talk about theCleveland,Ohio,union campaign.) Kearney, likewise, con-ceded while a witness that there had been a "certainamount" of discussion, with regard to union activity, whichshe could not, however,remember precisely;further, sherecalledthat the AuroraVillage store"may have been"discussed.The suggestion,which bothRoberts and Kearneyproffered,that their"clean house" references were merelyreflective of their purpose to get rid of slow-selling merchan-dise,and/or to promote store tidiness by training people inbetter work habits,smacks of stultification;the phrase'sconventional and frequent use to describe a program forgetting ridof purportedlyundesirable persons is wellknown.Fifth:I note that Roberts'testimony about his pre-hire contactswithBourgeois herein,while differing fromhers with regard to the precise date of their luncheon confer-ence,fails persuasively to negate her proffered recollectionthat she was specifically promisedthe AuroraVillage storemanager's positionbeforeKearneyfinally decided that Pi-sac should be discharged. With these considerations inmind,General Counsel's testimonial presentation with re-spect to Roberts' posttakeover statements and conduct hasherein been credited. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The refusalto bargainWithin a July 30 letter, Vice President Hardy of Com-plainant Union requested Respondent Parklane to com-mence negotiations with respect to a collective-bargainingcontract.On August 5, however,Respondent Parklane re-fused.Complainant Union was notified that Parklane nolonger owned the three Seattle stores covered by its newlyconfirmed certification;and that the sales clerks thereinwere no longer Parklane's employees;further,President So-mekh stated Parklane's continuing position, alternatively,that the three-store collective-bargaining unit for whichComplainant Union had been certified was not consideredreally appropriate for such purposes, consistently with thestatute.After Parklane's refusal to bargain,Complainant Uniondispatched a second,follow-up letter,dated August 17,wherein Roberts,functioning as the current employer of theconcerned workers within his three Seattle stores,was like-wise requested to begin contract negotiations.On Robertsbehalf,however, Respondents'present counsel dispatcheda reply to Complainant Union, dated August 25; therein,Vice President Hardy was told that Roberts would not bar-gain,since his takeover with respect to Parklane's PacificNorthwest stores,followed bytheir reorganization, had"changed in significant respects" bothoperations and work-ing conditions within the three Seattle stores.ComplainantUnion was further advised that "due to these facts, in part"Roberts did not consider himselfbound by theBoard repre-sentation proceeding with regard to Respondent Parklane,particularly.On September 20, Complainant Union's two originalcharges herein with respect tobothRespondent Parklaneand Respondent Roberts wereduly filed and served.5.Subsequent developmentsa.Roberts'reaction to the Board investigationWhile investigating a prior charge which ComplainantUnion had filed compassing,inter alia,the allegation thatPisac's termination had violated the statute,GeneralCounsel's representative had interviewed Roberts; on Au-gust 30,General Counsel's representative had sent Robertsa draft affidavit,signed by him on that date,to review,correct,date,and return.On September 2, the record shows,Roberts had dated and returned this statement, correctedand modified in several respects.Meanwhile,however,on September 1, Kearney had re-quested Bourgeois,then Roberts'Aurora Village store man-ager,to visit her apartment that evening.When she arrived,Roberts,who resided nearby,was there;they had a conver-sation.The present record with respect thereto,however,reflects significant testimonialconflict.Accordingto Bourgeois,Roberts said that he had spokenwith General Counsel's representative,and that he was con-cerned regarding a possible"leak" with respect to storematters,since General Counsel's representative"[knew] toomuch of what[was] going on" there.When Bourgeois wasasked whether she was "the leak," she replied negatively.Roberts then gave Bourgeois his sworn statement to read,since shemight be called upon to give a similarstatementand he wanted their stories regarding her hire to coincide.Bourgeois, according to her testimony, read the statement;Roberts thensuggestedshe should report that Kearney hadhired her Friday night, July 23, since he had already toldGeneral Counsel's representative she was hired afterPisac'sdischarge. Following some further general conversationwith regard to Complainant Union herein, unions generally,and merchandising, Roberts suggested, whenBourgeois wasleaving, that she should be careful when seeing GeneralCounsel's representative, because he was "real tricky."Roberts could not, initially, recall the reason for Bour-geois' evening visit to Kearney's apartment. He purportedlyrecalled a discussion dealing with "many things" about thestore, but could not recollect what had been discussed.Kearney, however, recalled that she had requested Bour-geois' visit because she wished to discuss the seemingly poorworking relationship prevailing within the Aurora Villagestore,between Bourgeois and Pisac's daughter, still thestore's full-time salesclerk. The subject was broached andso Kearney recalled discussed. Roberts,so she testified, wasthere watching television; he merely "told"Bourgeois-within a context which Kearney never specified-that hehad given the NLRB his statement. According to Kearney,their conversation for the balance of this "social" eveningdealt withBourgeois' personal concerns. She could not say"for sure" thatBourgeoishad read Roberts' statement; shedid not recall the statement being there.With matters in this posture, I find-for reasons previous-ly noted-thatBourgeois'presently proffered recollection,with respect to this conversation, merits credence. Further,I note that Roberts could not deny, categorically, that Bour-geois had been asked to read his Board statement. His firstcomment,with respect thereto, was, "I can't remember. Imay have. I don't know if I even had the statement at thattime."The record warrants a determination that Roberts' doubtwith respect to whether he had received a copy of his state-ment fromGeneral Counsel's representative by the eveningof September 1 derives from a mistaken memory regardingthe date on which the statement had been given; it had beentyped and originally dated2 daysbefore the September 1conversation with which we are now concerned. He thenopined, merely, that he would not have shownhis statementto Bourgeoisin any event. His testimony, finally, that hehad "[continued] to watch television and read a newspaper"while Kearney and Bourgeois were conversing-presum-ably withreferenceto Aurora Village store problems-mustbe considered simply "incredible" within my view: suchconduct on his part would have been both rude and signifi-cantly out of character. With due regard for the probabili-tiesof thesituation-buttressed by my observation ofvarious witnessesand my consideration of this completerecord-Roberts' testimonial denial that he discussed thecircumstancesleading toBourgeois'hire, during their Sep-tember 1 meeting,meritsrejection.b.The Pacific Northwest storessince Roberts' takeoverSince his July takeover, previously noted, Roberts has, PARKLANE HOSIERY CO.himself,managed the eight Pacific Northwest stores, withrespect to which President Somekh's consensual"purchase"commitment had been negotiated.The present record war-rants a determination,which General Counsel's representa-tive herein does not seriously dispute,that Roberts handlessubstantially all matters concerning the day-to-day businessof these stores,compassing,among other things,personnelmatters and employee relations.He sets his own retailprices,retains his own local accountant,and maintains hisown books and records.He handles his own payroll. Inrecent months-following a brief hiatus dictated by circum-stances beyond his control-Roberts'employees have beencovered by medical hospitalization and life insurance nego-tiated separately from Parklane's program;he presentlypays the policy premiums with respect thereto,save fordependent coverage,which his employees may purchase forthemselves.He maintains unemployment compensationand industrial insurance accounts in his own name with theState of Washington;has filed his own quarterly Federalincome tax returns,and has paid Federal unemploymenttaxes for his employees.Directly following his takeover-aspreviously noted-he procured various required city busi-ness licenses;since then,further,he has maintained tele-phone and public utility accounts,in his own name,for eachof his eight stores.Bank deposit accounts,and bank-spon-sored"credit card"accounts have been set up and main-tained in his name.Roberts controls the advertising budgetfor his stores, receiving a monthly reimbursement,however,from Respondent Parklane,for advertising required undera Portland store lease.By November 30, the documentaryrecord shows,Roberts had paid Respondent Parklane$63,800 for merchandise purchased to replenish store inven-tories following his takeover.However,as of that date, nopayments calculated to cover his negotiated"original inven-tory" purchase had, yet,been made.Since Roberts' takeover,the record shows,numerous op-erational changes have gradually been effectuated, pur-suant to his direction,with respect to these stores. He hasdeveloped and put into use several new daily cash reports,perpetual inventory,merchandise transfer,and payroll re-port forms; he has modified his stores' merchandise mix, themethods previously used therein for handling merchandise,and procedures for placing purchase orders. In some cases,Respondent Parklane's recommended retail prices for par-ticularmerchandise items have been disregarded; Robertshad, further,eliminated the 10-percent discount which Re-spondent Parklane's stores normally grant dance teachersand pupils purchasing Danskin products.Parklane's variousoperational bulletins,which the corporate Respondent cus-tomarily sends directly to stores from its central headquar-ters,are now routed,instead,to Roberts;he may edit thembefore distributing them to his Pacific Northwest stores.Roberts, presumably with Kearney's help, polices his stores'window trim displays.His policy with respect to YellowPage advertising in telephone directories reflects a changefrom Respondent Parklane's previous practice.Roberts hasnegotiated a contract pursuant to which one maintenancefirm currently provides repair and maintenance services,when required,for lighting fixtures within all eight PacificNorthwest stores.Further,he now purchases from a singlelocal supplier whatever bags and paper goods these stores,609as a group,may require.Moreparticularly, Roberts' present proprietaryauthori-ty,with respectto personnel matters,has been exercised toreduce the number of Seattle store sales clerks from five tothree,exclusive of store managers; to reducethe number ofhours which some employeeswork;to raise wages or salar-ies in certain cases; to provide a new payrollsystem underwhich paychecks are drawn locally; and to modifyRespon-dentParklane'spreviously set conditionsgoverningthe pay-ment of commissions to sales personnel.With respectto these routine business matters,the corpo-rate Respondent, so far as the record shows, neither pro-videsdirect supervision,nor exercises direct control.RespondentParklane has played no discernablerole in de-termining the wages, fringe benefits,hours,or conditions ofwork,now set forRoberts'employees.No wage or salarypayments have beenmade to Roberts'store workers, nor,presumably, to Roberts personallysince his takeover, savepossibly for the split payroll period ending July 17, duringwhich mostof the store takeovers took place.No Parklanerepresentative,so far as therecord shows,has participatedinRoberts'decisionswith respectto personnel changes.Further, Parklane'smanagementhas playedno apparentpart,decision wise,with respect to the variousoperationalchanges whichRoberts haseffectuated;no Parklane repre-sentatives havevisited the Pacific Northweststores save forPresidentSomekh's trip in connection with thepresent case,and none ofParklane'smanagement representatives or staffhave been maderoutinely available forRoberts' consulta-tion. (The record does show, however, that Roberts,Presi-dent Somekh,Comptroller Shore, and JohnKates havebeen corresponding,frequently,since theJuly takeover;most of theircorrespondenceseems to have beendevotedto various matters connectedwithRoberts'franchise ar-rangement,which hadnot been foreseen or settled beforehis so-called"handshake deal" with PresidentSomekh waspurportedly concluded.)Roberts has not beenrequiredtomaintain the resaleprices suggestedby Respondent Parklane;the corporateRespondent, further,no longer maintainsinventorycontrolrecords withrespect to Roberts' stock in trade.His PacificNorthweststores, previouslydesignated in Parklane recordsby code numberswhich identifiedthem as corporationowned stores,are now designated, for corporate record pur-poses,with codenumbers within a series used for franchisestores.Since Roberts' takeover, neither employeesnor mer-chandisehave beeninterchangedbetween thecorporation'sstores and thesePacific Northwestlocations.The corporate respondent,so President Somekh testified,maintains one storewhere damaged,presumably nonre-turnable,merchandise,forwardedby Parklane storesthroughoutthe country, regularly is sold. Andthe recordsuggeststhat Roberts may,likewise,have been given theprivilege offorwarding damaged merchandiseto the storein question, for such distresssale.No determination can beconsidered warranted,however, that suchmerchandisetransfers would represent a significantportion ofRoberts'business.During calendaryear1971, Respondent Parklane grantedno Christmas bonuses;Roberts, however, did pay his em-ployees a Christmas bonus,despiteParklane's refusal to 610DECISIONSOF NATIONAL LABOR RELATIONS BOARDmakea pro ratacontribution with respect thereto basedupon the corporate Respondent's control of these storesthroughout the year's first 6 months.Reciprocally,Roberts retains no currently viable mana-gerial responsibility,or significant financial interest withrespect to Respondent Parklane's business.He retains noofficial connection with Respondent Parklane,whatsoever,save for his collateralized capital stock holdings,previouslynoted.Indeed,within his posttakeover correspondence, di-rected to various Parklane management representatives,Roberts had complained somewhat petulantly that his "ad-vice"with respect to corporate problems, bottomed uponhis previous managerial experience,has neither been soughtnor welcomed.c.The present status of RespondentParklane's franchise programConcurrentlywith the corporate Respondent's 1970-71decision to pursue a renewed franchise program,previouslynoted herein,company counselhad earlybeen directed toprepare a draft"purchase" contract,for submissionto pros-pective franchisees.Thereafter,pursuant to PresidentSomekh's direction,such a draft contract hadbeen pre-pared, the recordshows, sometimeduring 1971's late spring.However,the testimony of Respondent's Parklane's presi-dent,which I credit in this connection,warrants a determi-nation that this preparedcontractual prototypewas not,then,consideredsatisfactory. (Primarily,so Somekh testi-fied,the necessity for careful draftsmanship-purposed topreclude ahy possibility thatthe corporate Respondent'sfranchise arrangement might,thereafter,be subject to chal-lenge asviolative ofFederal antitrust law-had created dif-ficulties.)Thereafter,back in June 1971,when PresidentSomekh andRobertsreached their"handshake deal" previ-ously noted,there was a reviseddraft contractavailable.Nevertheless,for various reasons-none of which have beendetailed precisely for the present record-this revised draftwas, likewise,deemed unsatisfactory.Roberts,therefore,signed no such"Standard Agreement" before his July 1New Yorkdeparture.Within hisbrief,Respondent's counsel presently con-cedes that when President Somekh andRoberts reachedtheir June 1971 consensual understanding,previously not-ed, the full range of contractualprovisionswhich a writtenfranchise documentwould normallycompasshad not, yetbeen settled. Counsel notes consistently with the presentrecord that:Many relatively minor decisions have been made sincethen, as reflected in the testimony of Roberts and So-mekh and . . . the correspondent betweenRoberts andParklane personnel,such as[decisions with respect to]telephone bills, advertising charges, and the like... .More significant items include the explicit statement ofRoberts'renewal-of-lease rights contained in [the sepa-rately draftedletter] of January 12, 1972.The antitrust-F.T.C. aspectwas resolved so that Parklane requiresRoberts to buyat least 60 percentof theParklane line.Thislast reference relates to a third revised"standard agree-ment"which therecordshows Respondent Parklane's presi-dent brought to Seattlefor Roberts'consideration, when thescheduled hearing with respect to this consolidated caseconvened.While a witness,Roberts described this last draftdocument as embodying "just about everything" which hisfranchise arrangement compassed.Withrespect to somematters, however,doubts presumably remain;when the for-mal hearing,with respect to this case,finally closed,Robertshad not,yet, signed Somekh's proffered contract.Since June 1971, Respondent Parklane has,further,creat-ed three additional franchise situations.Their terms, Re-spondent Parklane'spresident testified,parallel thosepursuant to which Roberts' Pacific Northwest stores cur-rently function. (These franchise-purchase situations com-pass:(1),Respondent Parklane's six Denver,Colorado,stores, which a former Parklane supervisor,previously sta-tioned within the corporate Respondent's Boston territory,took over on January 17, 1972, shortly before the presentcase was heard;(2), the firm's Seminole,Florida,store-mentioned previously within this decision-which thatstore's current manager was scheduled to take over andpresumably did take over on February 1, 1972; and (3),Respondent Parklane's newly opened Wilkes-Barre, Penn-sylvania, store, taken over by a franchisee-purchaser with-out any previous Parklane connection.)When queriedregarding the capital investment which these franchisee-purchasers have been required to provide,RespondentParklane's persident reported that as of the date on whichhe was testifying the firm'sDenver franchisee was merelycommitted to provide collateral[securities]sufficient to cov-er 150 percent of his initial merchandise inventory's valua-tion; that the firm'sSeminole,Florida,franchiseewascommitted to pay cash for her stock in trade,following thestore's turnover;and that the firm'sWilkes-Barre,Pennsyl-vania, franchiseehad, already, paid cashfor his store's ini-tialmerchandisesupply.When this case was heard,however,none ofRespondent's Parklane new franchisee-purchasers had, yet,been required to sign a formal franchise contract. Somekhconceded, further,that no such contracts were currently,being negotiated. (Parklane's president claimed that none ofthese newly established franchise arrangements had beenreduced to written form because Respondent Parklane didnot, itself,considerthe currentlyavailable "StandardAgreement"version the"final embodiment of all the thingswe think should be"set forth therein;the corporate Respon-dent,so he testified,wished still to discover previously un-known problems,and to get them"nailed down slowly andsurely" before requesting any contract's execution.)He de-clared,nevertheless,that written agreements really werecontemplated; that Respondent Parklane hoped to "work[out] most of the kinks" within 30 days; and that, with thistask completed,the revised draft agreement which had beensubmitted for Roberts' consideration would"hopefully"reach a shape sufficiently final to warrant its regular con-tractual use thereafter.d.Roberts'present situationWhile a witness,Roberts testified,without dispute or con-tradiction,that his personal income,currently, derives fromhis Pacific Northwest stores, solely.He maintains and oper-ates no other business; further,he no longer receives income PARKLANE HOSIERY CO.from the corporate Respondent.Roberts' sole capital investment commitment herein-sofar as the record shows-relates to his merchandise pur-chases.When his July takeover"inventory"count was com-pleted,within Respondent'sParklane's Pacific Northweststores, the parties were presumably cognizant,generally,with regard to his initial commitment's scope.Roberts wasnot, however,requested then and there to provide a cashpurchase settlement.Nor was he required then and there toformalize his purchase commitment by signing a note. Dur-ing the several months which followed,his correspondencewith President Somekh and Respondent Parklane's comp-troller reflects a recurrent dialogue regarding the sum whichwould,finally, be required to settle his"original inventory"purchase obligation.That sum was, however,finally de-termined;within a communication dated and dispatched onDecember 2, 1971, Comptroller Shore provided Robertswith a statement which showed $67,737.48due Parklane forhis stores'original stock in trade. Roberts was not requestedto sign a prepared note covering this sum, however, untilsome time in late January1972, just aboutthe date when theformal hearing,with respect to this case,was scheduled tobegin. (The note,when prepared for signature,was backdat-ed toJuly 15,1971; Roberts could not,however, explain thereason.)The note,inter alia,called for 36 monthly pay-ments,with interest payable on the unpaid balance at therate of 9 percent per year.Roberts' first payment on thisnote-pursuant to its terms-was due January31, 1972;when the hearing in this case,which had opened January 25,reconvened in February 1972, following a brief continu-ance,Roberts reported that his first installment paymentthereon had been timely made.While a witness,further, Roberts testified,credibly, thatsave for his note payments his current financial obligations,particularly with respect to Respondent Parklane's mer-chandise billings, have been timely satisfied.When asked,then whether conventional financial statements-balancesheets and profit or loss reports-have been prepared sincehis takeover,Roberts replied,merely,that his local accoun-tant had prepared such statements;he claimed, however,that he had not yet seen them. He was,therefore,requestedto declare his present"impression"with respect to whetherhis Pacific Northwest stores have become profitmakers, orwhether they are still money losers.Roberts replied,merely,that:I think they are on the way. . . . If I am current as ofJanuary 2nd and I don'thave outstanding bills, I'msure I will come out even,if not better.Roberts was not, however,requested to provide nor did hevolunteer data with respect to his personal monthly "draw"from the franchise business with which we are herein con-cerned.Though he claims that his stores are now breakingeven,or possibly doing better,no reliable,probative, orsubstantial evidence has been proffered which would cur-rently warrant a determination,either that Roberts is slowlybuilding a business surplus, through profitable operations,or, contrariwise,that he hasreallybeen consuming Respon-dent Parklane's capital investment,while sustaining busi-ness losses.C. Discussion and Conclusion6111.PreliminarystatementThis Board has frequently, throughout its history, beenrequired to consider whether a bargainingduty-bottomedupon contractual provisions or some statutorily validatedprocess-survives a sale, franchise, or transfer of tangibleand/or nontangible assets between a so-called"predeces-sor" business arguably bound thereby and some nominalsuccessor.With due regard for whatever relevant circum-stances particular recordsmay present,determinationsmade with respect to this basic question have reflected sev-eral different conceptual approaches.For example:Conclu-sions reached,within these cases, with regard to this Board'spower or discretion to assert jurisdiction,the statutory lia-bility of particular respondents charged with the commis-sion of specific unfair labor practices,or the propriety ofproposed remedial directives,have reflected this Board'spreliminary consideration of such subsidiary questions as:1.Whether the record revealsa bona fidesuccessor-transferee's takeover from a predecessor-transferor,with respect to some business operation which such asuccessor continues thereafter,without hiatus or signif-icant changes,and with substantially the same workercomplement.2.Whether the record reveals a continuing businessrelationship between the predecessor-transferor andsuccessor-transferee,following a purported sale, fran-chise or transfer,sufficiently close and pervasive towarrant their designation as joint employers for statu-tory purposes.3.Whether the record,with regard to the particulartransfer under consideration,revealsa bonafidedis-continuance or divestiture,with a true change of own-ership,or merely some formally disguised continuanceof the putative predecessor-transferor's business.4.Whether the record reveals a transfer,purportedlynegotiated and consummated with due regard for for-mal requirements,which should be disregarded, never-theless,because the predecessor-transferor's divestituredecision derives from and reflects his purpose to"avoid"or "evade" some statutorily-mandated duty.Substantially,General Counsel contends,herein,that hisrecord presentation will support some affirmative response,with respect to more than one of these conceptual formula-tions.Respondents,however, suggest contrariwise that nofactual predicate has been provided, herein,sufficient tosustainGeneral Counsel's presently proffered battery oftheories.Within his brief,Respondents' counsel contends,rather, that the present Parklane-Roberts relationship, sincethe latter's Pacific Northwest takeover,derives from abonafidearms-length franchise transaction based upon soundfinances,negotiated and consummatedfor valideconomicreasons, which permits Roberts to conduct his newly ac-quired business independently,subjectmerely to certainlimited restrictions deemed reasonably necessary to main-tain his franchise arrangement's viability. 612DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.General Counsel's positiona. SuccessorshipDisregarding and setting aside for the moment those spe-cial contextual considerations which General Counsel andComplainant Union have vigorously pressed,there can belittledoubt that Robert's formal takeover,with respect toParklane'sPacificNorthwest stores,created a nominal"successor employer"situation.ThisBoard hasfrequentlyheld, with judicial concurrence,that where a purportedlynew employer takes over merely a portion of some predeces-sor enterprise's business,continuing the particular opera-tionswhich have been taken over without hiatus orsignificant changes, and with substantially thesame em-ployees, such a purportedly new firm may properly be con-sidered a successor employer with respect to the workersconcerned.N.L.R.B. v. Burns International Security Services,Inc.,406 U.S. 272 (1972);G. T. & E. Data Services Corpora-tion,194 NLRB 719;Ranch-Way, Inc.,183 NLRB No. 116enfd. 445 F.2d 625(C.A. 10), judgment vacated and caseremanded on other grounds 406 U.S. 940. Compare,howev-er,N.L.R.B. v. Alamo White Truck Service, Inc.,273 F.2d238, 242 (C.A.5), J-P Manufacturing, Inc.,194 NLRB 965;Galis Equipment Company, Inc.,194 NLRB 799;LincolnPrivate Police,189 NLRB 717;Federal Electric Corp.,167NLRB 469,470-471,which,with due regard for their factu-al differences,may be considered distinguishable.General Counsel,however, specifically disclaims any pre-sent contention,herein,that Roberts'statutory duty to bar-gain pursuant to Section 8(aX5)'s mandates derives, solely,from his presumed status as Respondent's Parklane's suc-cessor.He concedes that should Roberts be considered,despite the present record,nothing more than the corporateRespondent's good-faith successor,his posttakeover con-duct,challenged herein upon different grounds,would notmerit this Board's remedial concern,under presently main-tained jurisdictional standards.Thisconcession has notbeen questioned.The record does, indeed,reveal that Rob-erts' past and/or projected business operations,when con-sideredseparatelywithoutregardforRespondentParklane's nationwide businessvolume, would not satisfythis Board's current retail business standard.Parenthetically,Inote counsel's contention that beforeRobertsmay be considered,separately,subject to thisBoard's discretionary jurisdiction,some showing must bemade that hisyearlygross volume of business would havesatisfied the relevant retail jurisdictional standard when hispurported unfair labor practice was allegedly committed.Furusato,Hawaii,Ltd.,192 NLRB 105. Counsel's relianceupon this "advisory opinion"case,however,must be con-sidered misplaced.The Board has consistently held thatwhen respondent firms have been operating for less than 1year, jurisdictional criteria may be satisfied by "projectingor estimating commerce data" for some appropriate 12-month period.See, e.g.,Building and Construction TradesCouncil of San Bernardino and Riverside Counties,et al.,139NLRB 1370, 1372;Atlas Roofing Co., Inc.,131 NLRB 1267,1268-69;Delta Match Corp.,102 NLRB 1400, in this con-nection.Further,any such contention proffered in GeneralCounsel's behalf that Roberts, himself, should be consid-eredseparatelysubject to the Board's jurisdiction, andsepa-ratelyliable for claimed unfair labor practices, pursuant tosomesuccessorship theory would clearly be inconsistentwith his basic position that Respondent Parklane has like-wise flouted a statutorily mandated bargaining duty whichcontinued despite the firm's purported Pacific Northwestdivestiture. For present purposes, therefore, we need notconsider, now, whether Respondent Roberts herein-treat-ed solely as Respondent Parklane's good-faithsuccessor-should be separately and subjected to Board sanctions.b. Joint employercontentionsWithin his consolidated complaint, however, GeneralCounsel has charged that Respondents Parklane and Rob-ertswere-throughout the period with which this case isconcerned-affiliated businesses with substantially com-mon officers, directors, ownership,and common controlover labor relations policies;the contention is made, there-fore, that they should currently be considered a single "inte-grated" business which maintains and operates retail storesthroughout the nation, including the three Seattle, Washing-ton, stores with which we are directly concerned.Consistently,General Counsel, within his consolidatedcomplaint's preamble, has designated Respondents Park-lane and Roberts collectively with the singular term "re-spondent"presumably to signify their purportedlyintegrated relationship. Further, while characterizing Com-plainant Union as "the duly certified exclusive bargainingrepresentative" ofRespondent Parklane'semployees, theGeneral Counsel has alleged that the singular "respondent"was requested to bargain on July 30, and that it was thesingular "respondent" which, since August 5, has refusedComplainant Union's recognition and bargaining demand.This Board's so-called "single employer" or "joint em-ployer" concept defined and codified, with judicial concur-rence,within a significant number of cases normally reflectsa judgment that two or more nominally separate businessentitiesmay properly be considered sufficiently integratedtowarrant their unitary treatment, for various statutorypurposes.The principal factors which have normally been deemedrelevant, when this Board must decide whether sufficientintegration exists,have covered broadly certaindemonstra-ble relationships between the several business entities con-cerned; the Board considers whether their total relationshipreveals: (1) some functional interrelation of operations, (2)centralized control of labor relations, (3) common manage-ment, and (4) common ownership or financial control.While none of these factors, separately viewed, have beenheld controlling, stress has normally been laid upon the firstthree factors which reveal functional integration with par-ticular reference to whether there is centralized control oflabor relations.21 NLRB Ann. Rep. 14-15 (1956);Sakreteof Northern California Inc. v. N. L. R. B.,352 F.2d 902, 905-908 (C.A. 9), enfg. 137 NLRB 1220; seeRadio and TelevisionBroadcast Technicians Local Union 1264 v. Broadcast Serviceof Mobile, Inc.,380 U.S. 255, 256, and cases therein cited;N.L.R.B. v.Welcome-American Fertilizer Company, 443F.2d 19 (C.A. 9);Southern CaliforniaStationers,et al.,162 PARKLANE HOSIERY CO.NLRB1517, 1529-33,and cases therein cited.Further,when centralized control of labor relations has been found,such control must be "actual or active"rather than merelypotential control.Gerace Construction Inc., et al.193 NLRB645. But seeThe Southland Corporation d/b/a Speedee 7-Eleven,170 NLRB 1332, 1334 in this connection.When considering these factors,however,thisBoardhas-within most cases-bottomed its determinations upontestimonial and documentary proof proffered merely to re-veal whatever formal and functional relationships the busi-ness entities concerned may share. (See, in this connection,Frank N. Smith Associates, Inc., and Keuka ConstructionCorporation,194 NLRB 212; the Trial Examiner's factualsummary,discussion and conclusions,therein,regardingthe nature of the business relationship revealed by the re-cord,which this Board subsequently affirmed without com-ment, reflects a conceptual approach typically followed,within cases too numerous to cite.) Specifically,when par-ticular records reveal a congery of significant relationships,generated and maintained within a business context devoidof subterfuge, pretext, or statutorily proscribed motivation,this Board has normally determined merely whether theseformal and functional relationships constitute a four-foldlinkage between nominally separate businesses.When suchlinkages are found,this Board has never felt required todetermine,further, whether one concerned business entityshould be considered a second'salter ego,whether a particu-lar business should be considered"allied" with a compan-ion firm charged with pursuing a statutory proscribedcourse of conduct; or whether some specific business entityshould be considered another's subordinate instrumentali-ty, ormere administrative segment.CompareMutual CoalCompany, Inc.,170 NLRB 235;Manley Transfer Co., Inc.,164 NLRB 174, in this connection.The present record, within my view will not sustain Gen-eral Counsel's contention specifically set forth within hisconsolidated complaint's languagethatRespondents Park-lane and Roberts should be considered a single "integrated"business merely because their purported"franchisor-fran-chisee" relationship, consideredpro formawithout regardfor whatever may have motivated its formation, would satis-fy thisBoard's four-fold criteria for such a determination,previously noted.Philosophically, perhaps, there may be some justificationfor a conclusion that Respondents Parklane and Robertscurrently maintain a "jointly owned"business.RespondentParklane,concededly,retained its previously negotiated"lessee" status with respect to those premises within whichRespondent Roberts currently transacts business;further,Respondent Parklane has retained"ownership"rights withrespect to store furniture and fixtures therein.The lease-holds furniture,and fixtures have been provided for Rob-erts'businessusewithoutcharge.Robertsdoes,presumably,"own" his merchandise stock in trade subjecttoRespondent Parklane's security interest therein plus acontractually conceded right to publicly use RespondentParklane's name. The present record, however, will not sup-port a conclusion that Respondent Parklane's retained in-terest,with respect to Roberts'business,compasses anylegal right to share that business'net profits or proceeds.This being so, the symbiotic relationship between Respon-613dents Parklane and Roberts canhardlybe considered a true"common ownership"situation.Further,when President Somekh and Roberts negotiatedtheir so-called"handshake"deal,Respondent Parklane'srepresentatives-so far as the record shows-retained noright to participate in, or supervise,Roberts' diurnal man-agement decisions.Respondent'scounsel has describedwithin his brief those matters of business judgment withrespect to which Roberts now possesses"functional or oper-ational independence"subject merely to certain narrowlycircumscribed limitations essential to the preservation of aviable franchise;General Counsel's testimonial and docu-mentary presentation,with respect thereto,reflects no per-suasivelycontradictory showing.The present record,therefore,will not sustain a determination within my viewthat Respondents Parklane and Roberts,currently, sharemanagerial responsibility with respect to Roberts'PacificNorthwest stores.When this case was heard, Respondent Parklane's pur-ported purchaser-franchisee had not yet signed the corpo-raterespondent's"StandardAgreement"previouslymentioned herein.There can be no doubt,however, thatRoberts'business operations reflect his determination orcommitment to purchase his merchandise for resale, pri-marily,from Respondent Parklane's regular suppliers. Con-ceivably,General Counsel could contend herein thatRoberts' practice with respect to merchandise purchasesreflects a so-called"straight line" relationship with Respon-dent Parklane,whereby the purchaser-franchisee continuesto function merely as Parklane's Pacific Northwest retailoutlet system,comparably with other corporation-ownedand-operated stores within that enterprise'snationwidechain.Nevertheless,various Board decisions-specificallythose dealing with the franchisor-franchisee relationship-suggest that franchisees who purchase their stock in trade,largely,from their franchisor's suppliers will not,merely byvirtue of their commitments in that connection,be consid-ered functionally integrated with their franchisor. CompareThe Southland Corporation,d/b/a Speedee 7-Eleven,170NLRB 1332,1333, in this connection. The present recordwithin my view,will, therefore,sustain a determination thatRespondents Parklane and Roberts maintain a businesswith functionally"integrated operations"currently.As previously noted,however,this Board has long heldthat the most critical factor relied upon when it considerswhether a joint employer relationship exists will be the con-trol which one party may or may not exercise with respectto another's labor relations.S.A.G.E., Inc. ofHouston and ItsLicensees,146 NLRB 325. In this case the corporate Re-spondent, currently,neither exercises actual control, norpossesses potential control, with respect 'to labor relationsmatters within Roberts' Pacific Northwest stores.Within hisbrief,Respondent's counsel notes, with substantial recordsupport, that Roberts,himself, determines the number ofstore personnel with which his stores will be staffed; hiresand discharges employees;sets their wages,salaries,bonus-es, hours of work and vacation rights;trains his store per-sonnel as required;maintains his own payroll records;maintains separate State and Federal unemployment com-pensation accounts,together with a State industrial insur-ance account, which have replaced Parklane's;currently 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovides a separately negotiated medical-hospitalizationand life insurance program for his Pacific Northwest em-ployees;and, so far as his consensual understanding withParklane goes,concedes his sole responsibility for any labordisputes which may develop within his stores.With mattersin this posture,certainly,no determination can be consid-ered warranted that Respondent Parklane currently retainscontrol,or shares responsibility with its purchaser-franchi-see, with respect to his labor relations policy or practice.General Counsel's contention,therefore,thatRespon-dents Parklane and Roberts should be considered a single"integrated"business solely because they supposedly func-tion with common ownership,common management, func-tionally integrated operations,and commonly controlledlabor relations policies must be rejected.SeveralBoard precedents discussed within GeneralCounsel's and Respondents'briefs suggest that the four-foldcriteria conventionally relied upon,when this Board mustdecide whether a so-called joint employer relationship ex-ists,will normally be considered determinative, without re-gard to whatever further relationships the record mayreveal,in franchise situations.TheSouthland Corporationd/b/a Speedee 7-Eleven,170 NLRB 1332;S.G. Tilden, Inc.,et al.,172 NLRB 662; compareEberhard Foods, Inc.,173NLRB 5. Significantly,however, the first two cases citedwere concerned with franchises negotiated, provably, forbusiness reasons.Likewise,Eberhard Foods,though notconcerned strictly with a franchise,dealt with a relatedquestion-whether a seller-transferor should be consideredlegally bound to bargain with a labor organization for busi-ness operations"spun-off" with two formally separate busi-nesses, forbona fideeconomic reasons. The decisions clearlysuggest,albeit by way of dictum solely,that where a pur-ported franchisor or seller-transferor continues to exerciseeffective control over transferred stores following their pu-tative franchise,sale or transfer;where the franchise, sale ortransfer under consideration reflects a sham transaction,purusant to which a seller-transferor has seemingly con-veyed a valuable interest, with respect to a going business,to some financially subservient newcomer,with no genuinepurpose to permit a real transfer's consummation; or whereother factors suggest that the seller-transferee and purchas-er-transferor may be closely allied,sufficiently to warranttheir joinder for decisional purposes, pursuant toalter egoconcepts,these factors,rather than this Board's convention-al joint employer criteria,will be dispositive,though a for-mally "correct"franchise may have been negotiated.Mindful of this possibility,we must not consider GeneralCounsel's contention suggested within his case caption andset forth within his brief that Respondent Roberts has,throughout the period with which this case is concerned,functioned as Respondent Parklane'salter ego;should thiscontention be found warranted, this Board could properlyfind,further, that Respondents Parklane and Roberts areboth within its jurisdictional reach,that both may be con-sidered jointly responsible for statutorily proscribed con-duct, and that both may be required to take"affirmative[remedial] action"reasonably calculated to effectuate statu-tory policies.c.General Counsel's alter ego contention(1)Preliminary statementThisBoard has long held,with judicial concurrence, thatrespondent employersmay properlybe held liable for statu-torily proscribed conduct undertaken by a purportedly sep-aratebusiness entity functioning as their subordinateinstrumentality or disguised continuance.Southport Petrole-um Companyv.N.L.R.B.,315 U.S. 100, 106(1942);N.L.R.B.v.Hopwood RetinningCompany,Inc.,98 F.2d 97 (C.A. 2). InN.LR.B.v.Deena Artware,Inc., 361U.S. 398,402-403(1960), the Supreme Court was called upon to considerquestions of shared liability within a different,but closelyrelated,legal context; the Court's opinion describes certainrelevant factors which may determine judgment-with re-spect to these situations generally-thusly:... we think the Board is entitled to show that theseseparate corporations are not what they appear to be,that in truth they are but divisions or departments ofa "single enterprise." . . .The insulation of a stock-holder from the debts and obligations of his corpora-tion is the norm,not the exception. . .Yet as Mr.Justice Cardozo said inBerkey v. Third Avenue R. Co.,244 N.Y. 84, 95, 155 N.E.58, 61. "Dominion may beso complete,interference so obtrusive, that by the gen-eral rules of agency, the parent will be a principal andthe subsidiary an agent.Where control is less than this,we are remitted to the testsof honestyand justice." Thatisnot a complete catalogue.The several companiesmay be represented as one.Apart fromthat is the ques-tion whether in fact the economic enterprise is one, thecorporate forms beinglargely paperarrangements that donot reflectthe business realities.One company may infact be operated as a division of another;one may beonly a shell,inadequately financed;the affairs of thegroup may be so intermingled that no distinct corpo-rate lines are maintained.These are some,though by nomeans all,of the relevant considerations,as the authoritiesrecognize.[Emphasis supplied; footnotes omitted.]Both legal scholars and state courts have likewise notedwhen considering the basic rationale behindalter egodeter-minations that sole or dominant ownership,without more,will not warrant a determination that one business entityshould be held liable for conduct arguably chargeable toanother.Lattin,The Law ofCorporations,(1971 ed.)Ch. 2,section 18, pp. 86-87;Gardner v.Rutherford,136 P.2d 48, 51Calif.App. 2d.874. Some courts have found the requisitedegree of control present,however,upon showings that thefinancial operations,policy,and general business practiceof the claimed subordinate instrumentality are so complete-ly dominated that,with respect to the particular transactionunder attack,the business entity in question has no separatemind,will, or existence of its own.SeeNational CarbideCorp.v. Comm'r of Int. Rev.,336 U.S. 422;Plunkett v. Na-tionwideMut. Ins.Co.,187 A 2d 754,756, 150 Conn. 203.Others have required a showing that such control has beenutilized,by the dominant partner in the relationship, tocommit fraud,to violate a statutory or other legal duty,or toperpetuate some dishonest or unjust act which contravenesa concerned party's legal rights.Still other courts have not- PARKLANE HOSIERY CO.ed, however,that separate business entities will be consid-ered jointly liable for acts which one may have committed,consistently withalter egodoctrine,when the record revealssuch a pervasive unity of interest between them that theirseparate"personalities"no longer exist,and reveals, fur-ther, that continued deference to the legal fiction of theirseparate existence would sanction a fraud,promote injus-tice,or dictate some inequitable result.SeeFrankMcClearyCattle Co. v. Sewall,317 P.2d 957, 959, 73 Nev. 279;Gardnerv.Rutherford;supra,in this connection.Tested bythese judgmental criteria,the business relation-ship between Respondents Parklane and Roberts,revealedwithin this record, within my view, calls for a determina-tion-consistent with General Counsel's contention-that,throughout the period with which this case is concerned,Parklane's purchaser-franchisee was, really, functioning asthe corporate respondent'salter ego,subordinate instru-mentality,or disguised continuance.Within his brief, General Counsel suggests that the so-called"franchise arrangement"which President Somekhand Roberts purportedly negotiated has never really beenconsummated,and that Roberts has been,throughout,functioning as Parklane's tool,adjunct, branch,or businessconduit, merely. The record, which clearly reveals Roberts'multifaceted course of conduct calculated to create a sepa-rate business identity for his Pacific Northwest operations,may not support such a sweeping conclusion. Nevertheless,determinations would seem to be clearly warranted-withinmy view-that Respondent Parklane's decision to franchisethese Pacific Northwest stores derived,substantially, fromthe corporate Respondent'sdesire to sidestep a possiblestatutory obligation, whereby it might be required to recog-nizeand bargain with Complainant Union herein; thatRoberts' readiness to participate, with respect to such afranchise arrangement calculated to promote RespondentParklane's objective, reflects his practical "unity of interest"with Parklane'smanagement;and, finally,that, should thisBoard decide to treat Respondents Parklane and Roberts ascompletely separate and functionally independent businessentities,such a decision would permit both to escape theirstatutorily prescribed legal duty.(2)Respondent Parklane's reaction toComplainant Union's campaignPreviously,within this Decision,reference has been madeto Parklane's clearly stated determination to resist unioniza-tion;the firm has never,thus far,been required to recognizeor bargain with a labor organization. Consistently, whenconfronted with Complainant Union's petition, the recordshows,the corporate Respondent,through its district man-ager,quicklymanifested its determination to counter andforestall that body's bid for representative status. (The re-cord with respect to which recapitulation, now, would besuperfluous clearly reveals DistrictManager Goldstein'scourse of conduct, flagrantly violative of law, which wasclearly purposed to counter Complainant Union's cam-paign, and to destroy its majority representation.) Concur-rently,Respondent Parklane sought to postpone routineRegional Office processes bottomed upon ComplainantUnion's petition.In this connection,particularly,the Board615may find it worthy of note that directly following the Re-gional Director's Decision and Direction of Election previ-ouslymentioned, the corporate Respondent's counselsubmitted the required"Excelsior"voting eligibility listpromptly. Seven dayslater,however, Parklane's counselbacktracked; he requested a Board review with respect totheRegionalDirector'sdecision.Though RespondentParklane's management can hardly be faulted merely be-cause it decided to pursue legal process, counsel's last-min-ute request for review - viewed within the context ofsubsequent developments-certainly suggests a near-guardforay calculated to delay the prospective Seattle representa-tion vote. Following the Board's denial of review, Parklane'scounsel specifically requested a postponement of the vote,mentioning, for the first time,the purported consensualunderstanding between Respondent's president and Rob-erts, pursuant to which the latter would, presumably, takeover Parklane's Pacific Northwest stores.The record shows, as previously noted, that PresidentSomekh and Roberts had commenced their discussions re-garding a possible "franchise arrangement" for these storesmore than 3 weeks earlier; Parklane's failure to notify theBoard's Regional Director, before June 14, with regard tothese contemplated divestiture plans,suggests again the cor-porate Respondent's disposition to rely upon last-minutecommunications, calculated to postpone a representationvote.Finally, note should be taken-pursuant to GeneralCounsel's suggestion-that,when Respondent Parklane'scounsel subsequently filed his postelection protest, the Re-gional Director's investigation thereof revealed:First,thatRespondent Parklane had voluntarily proffered no "evi-dence" whatsoever calculated to support its protest.Second,that the proffered election objection, finally, completelylacked evidentiary support.With matters in this posture,General Counsel suggests cogently within his brief that:While delaying tactics, such as theonesdescribedabove, do not necessarily indicate union animus bythemselves, when viewed [within their context] thesetactics are quite significant.... [T]he record as awhole, supports a finding that Parklane, through itsattorneys, engaged in dilatory tactics designed to frus-trate the rights of its employees, impede the Board'sprocesses, and stall the orderly progress of the repre-sentation case for the purpose of affording Parklanethe opportunity to devise and implement a plan to copewith, what Parklane considered to be, the growing, me-nacing threat of unionization.Thesecomments,within my view, correctlycharacterizeRespondent Parklane's course of conduct. Though determi-nations would clearly be warranted that Parklane was legal-ly privileged to pursue a request for Board review, withrespect to the Regional Director's decision; that counsel'ssubsequent request for the representation vote's postpone-ment could have been found colorably sound; and thatRespondent Parklane's decision to file a single objectionfollowing the election was, likewise, legally privileged, I con-clude and find nevertheless that Respondent Parklane'stim-ingwith respect to these privileged submissions, togetherwith themannerof their presentation, persuasively suggesta dilatory purpose. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDMeanwhile,so I havefound, Robertshad declared a de-sire to resign his Parklane posts.President Somekh hadrequested him to submit a formal resignationletter. On May20, therequested letter,which Robertshad previouslysigned,was submitted.Concurrently,President Somekh re-questedRespondent Parklane'snewly resigned generalmanager to consider taking aPacific Northwestfranchise.This chronologymerits serious consideration,for severalreasons.Respondent's counsel has suggested,within hisbrief,that Parklane'sbusiness situation-with particularreference to some geographically isolated,financially un-profitablestores-had generatedthe firm's decisionto revi-talize and pursue a previouslymoribundfranchise program.Further,Respondent's defensive presentation suggests acontention, now, that Parklane's PacificNorthwest storeswere,fromthe start,within thegroup whichthe firm's man-agement proposed to franchise.It should be noted,howev-er, that President Somekh,while a witness,initially failed todesignate his firm's PacificNorthweststores when request-ed to name those considered"franchise"possibilities; hedid testify,finally, that his firm's Pacific Northwest storeswere the franchise program's "number one" target,but didso only after beingpromptedwith a leadingquestion. Thisrecord, within myview,precludes any determination consis-tent with Respondents'contentionthat afranchise arrange-ment for these stores was contemplated when Parklane'snew franchise program wasconceived;Iam persuaded,rather,that Respondent's Parklane's president gave no seri-ous consideration to franchise possibilitiesfor the PacificNorthweststores until sometime following theComplainantUnion's successful Seattle store campaign.And Roberts'testimonybuttresses my conclusion.Thattestimony carriesno serious or persuasive suggestion that a possible PacificNorthwestfranchise was even mentionedbefore his May 20resignation during hisseveral exploratoryconversationswith President Somekh regarding franchises.Within hisbrief,General Counsel providessome com-ment regardingthe recordshowing-which I have noted-that President Somekh first requestedRoberts toconsidera possible PacificNorthwestfranchiseconcurrently with hisresignation's submission.GeneralCounselsuggests thatRespondent's presidentwithheld hissuggestion,while wait-ing for Roberts'resignation,becauseboth men "realized"that to givetheir discussion regarding this possible "fran-chise"the semblance of good-faith,arms' length, negotia-tion,they would, perforce, be required to provide someshowing that Roberts had surrendered his formal connec-tion with Respondent Parklane before his prospective fran-chise was first discussed, and, certainly,before it wasfinallynegotiated. However, this suggestion,with respectto Presi-dent Somekh'smotivefor withholdinghis suggestion, de-rives from inference merely. It may well be valid;no presentdetermination with respect thereto,however,seems war-ranted.The record, however,will supporta conclusion nev-erthelessthat, despite Roberts' putative May 20resignation,he was still performing some services for Respondent Park-lane thereafter, and thathe continued to receive a substan-tial, though reduced,weekly salary.Determination wouldseemto be warranted,therefore, that whenPresident So-mekh and Roberts first discussed PacificNorthwest fran-chise possibilities, the latter was, really, still employed by,and performing services for, the corporate Respondentherein.While a witness,Roberts conceded,readily, that duringtheir several discussions dealing with the Pacific Northwestfranchise,Parklane's president told him there was "someunion activity"within Parklane's Seattle stores.Consideredin totality,however,the record will support a determinationthat Respondent's president was considerably more com-municative;Somekh told Roberts,so I have found, thatshould they proceed with a possible"franchise arrange-ment" for Parklane's Pacific Northwest stores,he [Roberts]would not haveto worry aboutrecognizing ComplainantUnion since the stores proposed for transfer would not satis-fy this Board's jurisdictional standard for retail businessoperations.This course of dealing,therefore,between Roberts andRespondent Parklane's president,hardly suggests a good-faith, arms' length negotiation.The situation,within myview,will support a determination rather that PresidentSomekh,was, really,soliciting Roberts' cooperation, for ascheme,program,or plan whereby Complainant Union'sprospective request for recognition and collective-bargain-ing negotiations,premised upon a possible representationcase victory, could be circumvented.Further,when we consider President Somekh's so-called"handshake deal" with Roberts there can be little room leftfor doubt that Respondent Parklane's putative purchaser-franchisee was not, thereby,merely vested with a conven-tional franchisee's business status.Several considerations,within my view, dictate this conclusion.First:When this case was heard,6 months after the devel-opments with which we are now concerned,President So-mekh and Roberts had not yet signed any written documentsetting forth,precisely,the terms of their purported fran-chise consensus.This,despite the representations which Re-spondent Parklane's Seattle counsel made within his June14 letter to the Regional Director,previously mentionedthat a written document concerning the franchise would beexecutedshortly.Parenthetically,Inote that written,fully integrated con-tracts,setting forth a franchise's terms,are conventionallyconsidereda sine qua nonfor"ethical"franchise trans-actions.U.S. Department of Commerce,"Franchise Compa-ny Data" (December, 1970) p. xii-xiii. In November 1971,the Federal Trade Commission published a notice in theFederal Register,setting a public hearing with regard to theproposed promulgationof a "TradeRegulation Rule" con-cerning franchising; such a hearing was scheduled and heldbetween February 14 and February 25, 1972,thereafter.The Commission's proposed rule compasses a provision,inter alia,that a franchisor's failure to furnish a prospectivefranchisee,before the consummation of their agreement,witha completecopy of thefranchise contract proposed for use,should be considered an unfair method of competition, andan unfairor deceptive act or practice, within themeaningof the Federal Trade Commission's governing statute.Second:Though Respondents now contend that their oralconsensus,reached in June specifically,covered "all thebasic elements" which theyconsidered necessary; the re-cord clearly shows that some significant facets of their pro-posed relationship had not, really, been settled. For PARKLANE HOSIERY CO.617example,Roberts' testimony shows that he considered their"deal" substantially complete when Respondent Parklane'spresident agreed to grant him a 35-percent discount onmerchandise purchased.The record warrants a determina-tion,however,thatRoberts' precise discount percentagewas not effectively settled during these June discussions.Supposedly,President Somekh did,subsequently,reconfirmRoberts' 35-percent discount privilege.I note,however, thatRespondent Parklane'smost recently revised prototypefranchise agreement,purportedly submitted for Roberts'particular considerationon January 25, 1972,still providesfor 31-percent discounts. [See Paragraph 2(b), plus Exhibit"B" attached thereto.]Several different matters;concededlysignificant, likewise remained unsettled,presumably pend-ing their further discussion,despite the parties' purportedJune consensus.These included:The matter of Roberts'right to continue his business,using Parklane's name, whenthe corporate Respondent's leases,then in force,terminate;the matter of Roberts'responsibility for whatever repairs ormaintenance work Parklane's leased stores might requiredirectlyfollowing his franchise's effective date;and thematter of Roberts'rights,if any,should his franchise beterminated.Roberts conceded further that a substantialnumber of so-called"minor" matters,which President So-mekh and he had not discussed or resolved,surfaced duringthe months which followed his Pacific Northwest takeover.Many of these matters were,thereupon,canvassed in corre-spondence.While a witness,Roberts conceded that "allpoints" were not really settled until December 1971; whenhe testified on February 10, 1972,however,the "question ofgetting[these`worked out' points]on paper" wasstillpend-ing.Third:With matters in this posture,I conclude and findconsistently with General Counsel's contention that the dis-cussions between President Somekh and Roberts which pre-ceded their "handshake deal" were,despite their superficialarms' length character,conducted hastily, without thethoroughness and care which would normally be expectedfrom responsible businessmen.With respect thereto,Gener-al Counsel cogently notes,within his brief, that:With all of these major areas unresolved and 20-30minor areas left either unresolved or not even dis-cussed;with there being no written document support-ing the terms of the franchise arrangement; withRoberts admitting it was his understanding that at thetime the oral agreement was reached a written docu-ment was needed pertaining to the sale because of thepublic nature of the corporation and that the franchisehad to be approved by the Board of Directors;with thefact that Parklane had been attempting to formulate aboilerplate franchise agreement to be used in all fran-chise situations and this document still a long way frombeing completed because of alleged anti-trust difficul-ties;with all of these ambiguities,inconsistencies, andcomplex matters pending,Somekh and Roberts bothcontend they reached a binding oral agreement on allessential parts of the settlement in June of 1971.These comments correctly reflect the record.And that re-cord calls for a conclusion that something more than astraightforward business"franchise" was being arranged.Roberts' course of conduct, during his July takeover mustnow be considered.With reference thereto, I note,first ofall, that Roberts surrendered the guaranteed weekly salaryhe was scheduled to receive,for 6 months following hisresignation date,when he took control of Respondent'sParklane's Pacific Northwest stores.According to his testi-mony, Roberts did this deliberately, because he wished toget quickly into business for himself. Concededly, however,he knew that Parklane's Pacific Northwest Division storeshad not, recently, been profitable; he could hardly haveconsidered them capable of providing him with a livingincome,sufficient to match or replace his forfeited Parklanesalary, forthwith. Secondly, I note that despite these uncer-tainties,Roberts left for the Pacific Northwest without anysigned agreement fixing his rights and obligations,eitherwith respect to Parklane's stores,or the merchandise there-in; as we have seen,he did this,so he concedes,despite hispersonal belief that such a signed document,approved byRespondent'sParklane'sboard of directors,would, ulti-mately be necessary.Thirdly,he knew that Parklane's draftfranchise agreement,which he would,presumably, be re-quested to sign,had not yet been completed,with severalbasic terms,crucial for his venture's prospect of success, stillpending settlement, and with manytransfer-related mattersnot even discussed.Despite these several uncertainties,Roberts completedhis store takeovers with remarkable speed.The corporateRespondent'sPacificNorthwest stores, eight in number,were visited andphysicallyinventoried within the space of6 calendar days,while Parklane's local bank contacts andvarious public authorities were being notified, concurrently,that Roberts would be their new owner-operator.By this time,of course,the Board election results hadbecome known.Parklane's single election protest had beenfiled.The possibility that Complainant Union would becertified shortly was, certainly, present.This record,then,warrants a determination that Respon-dents Parklane and Roberts were mutually committed to aprogram whereby Roberts'putative status as purchaser-transferee of the Pacific Northwest stores would be con-firmed quickly. Further, I find-despite Roberts' currentprotestation that he merely wanted to expedite his entry intobusiness for himself-thatPresident Somekh and he were,both, motivated to hasten his takeover,before their defini-tive franchise agreement had been reached,because theyproposed to anticipate Complainant Union's possible certi-fication.Within his brief, General Counsel notes,in thisconnection, that:We are to believe that Mervyn Roberts, an experiencedand keen businessman,gave up a substantial,guaran-teed income to take over a known unprofitable groupof stores with no contract or documentation estab-lishing his rights and obligations to Parklane in thehurried andphysically-demanding matter describedmerely because Roberts wanted to get back into busi-ness "as fastas I could." . . . [T]he only reasonableexplanation for Roberts'and Parklane's course of con-duct that is substantially supported by the record is-because of the threat of having to recognize and bar-gain with a union,Parklane tried to divest itself of theunionized stores as fast as possible (before NLRB certi-fication).Robertswas an essential element in 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDParklane's scheme and . . . he did all he could to as-sume possessionof thestoresas quicklyas possible .. .The only plausible explanation . . . is [that] Robertswas knowingly aiding Parklane's attempt to escape .. .unionization.Upon this record, considered in totality, I find GeneralCounsel's contention,thus summarized,persuasive.My fac-tual findings and conclusions previously set forth-whereinRoberts' several conversations with various Parklane em-ployees during and following his takeover are detailed-provide further support for General Counsel's position. Spe-cifically,in this connection,I refer to Rothlind's credibletestimony,together with that proffered by Owen, Mrs.Wooten,and the latter's daughter;their several testimonialrecitals reveal,clearly,Roberts continued post-takeoverpreoccupation with Complainant Union's bid for represen-tative status, despite his witness-chair protestation,herein,that his Seattle employees'possible unionization gave himno real cause for concern.Previously,within this decision,I have noted that Rob-erts' current ties with Respondent Parklane herein consid-ered without regard for the circumstances under which theywere forged,do, substantially,resemble a conventionalfranchisor-franchisee relationship.That resemblance, how-ever,cannot really be considered dispositive.Certain as-pects of their business relationship-touched upon withinthe present record-suggest,persuasively,that Roberts hasreally been throughout something less than atruly "inde-pendent"businessman.It should be noted,in this connection,that RespondentParklane's president initially suggested,promoted, and fi-nally approved Roberts'Pacific Northwest takeover with-out requiring him to make a capital investment; thatRoberts' financial commitment with respect to purchasingthe Pacific Northwest stores' current merchandiseinventoryless permitted returns was not even determined or fixed,dollarwise,for several months; that Roberts was not re-quired to sign a note acknowledging his indebtedness untilsome 6 months had passed;and that he made his first realcapital contribution,toward the purchase of hispurportedly"owned"business, when he forwarded his initial note in-stallment payment shortly thereafter.Such a course of deal-ing-betweenRobertsandRespondentParklane'smanagement-hardly suggests a businesslike,arms' length,transaction;rather,it suggestsa hurriedlyarrangedcollabo-rationwithRoberts, essentially, cast as Respondent'sParklane's favored subordinate.Further,it should be noted that Parklane's purportedfranchisee-despite his claim that,since his takeover, he hasbeen maintaining a separate"independent"business opera-tionproperly distinguishable from Parklane'sdirectlyowned retail stores-has conceded a remarkable lack ofconcern with regard to his purported enterprise'sprofitmaking record.Specifically,Roberts conceded,while a wit-ness,that despite the passage of some 7 months between hisJuly takeover and the date of his witness-chair appearance,he had seen no financial reports prepared to reveal whetheror not his newly acquired Pacific Northwest stores, previ-ously known to be money losers,had become profitable.(Nothing within the present record would warrant a deter-mination that Roberts' books and records were particularlycomplex, or that periodic profit-and-loss statements cover-ing his severalstores would have been difficult to prepare.To the contrary, Respondent Parklane's pretakeover profit-and-loss statements for the several stores, which were prof-fered and received for the present record,summarize a com-paratively simple set of sales, inventory, and businessexpense accounts.) Respondent Roberts' history, clearly,reveals his business knowledge, his dedication, and his ca-pacity. Thus, the suggestion, which his testimony necessari-ly conveys, that, before the hearing in this case, he nevermade a real effort to determine whether his business hadbecome profitable, strains credulity. Should his testimonybe credited that he neither solicited nor receiveda financialstatement which would have enabled him to make such adetermination, this trier of fact can only conclude, there-from, that his purported venture's profitability did not real-ly concern him; that, with respect to RespondentParklane'sstores which he purportedly took over, he was not a truly"independent" entrepreneur; that he was, rather, merely thecorporate respondent's "stalking-horse" for some statutori-ly proscribed purpose.3.ConclusionsWith matters in this posture,I conclude and find consis-tently with General Counsel's contention that, throughoutthe period with which this case is concerned, RespondentRobertswas functioning as Parklane'salter egomerely.Substantially, we are confronted, herein, bya situationcomparable with those described within the SupremeCourt'sDeena Artwaredecision.We havea case wherein asubordinate participant [Roberts] committed to the businessrelationship with which we are concerned "may be only ashell,inadequately financed,"or a situation wherein "theeconomic enterprise is one,the [franchise]forms beinglargely paper arrangements that do not reflect the businessrealities."In short,though President Somekh and Robertsmay, arguably, have contemplated the creation of a conven-tional franchisor-franchisee relationship, the "tests of hon-esty and justice" mentioned by Justice Cardozo require,within the present case's context, that their putative fran-chise relationship be disregarded.In this connection,further,I note a recent suggestion, byone legal scholar, that this Board's disposition of variousstatutory problems, developed within a context of franchiserelationships,may reflect a reliance upon somewhat impre-cise"legal" concepts,rather than economic realities. Ray-mond G. McGuire, "The Labor Law Aspects ofFranchising,"BostonCollegeIndustrial and CommercialLaw Review,December, 1971, pp. 215 ff.Therein,ProfessorMcGuiresuggests that:.although the NLRB is properly applicable to thefranchise relationship,in many instances,the conceptsof Agency law upon which the NLRB primarily reliesto determine its jurisdiction over various types of fran-chises do not adequately reflect the economic realitiesof modern franchising relationships.A more realisticapproach would require the Board to measure the legalsignificance of the franchisor-franchisee relationship ineconomic terms. The determination of whether a fran-chisee is an employee of the franchisor should be made PARKLANE HOSIERY CO.on the basis of the franchisee's capital investment andon his freedom to assign his investment interest for aprofit, rather than on the quantum of managerial con-trol retained by the franchisor.The question of whethera franchisor is the joint employer of the franchisee'semployees should turn on the continuing financial in-volvement of the franchisor and the power he has toprotect this interest by direct or indirect means,ratherthan on the franchisor's right to control the labor rela-tions of the franchisee.The present record,within my view,presents a classic casefor reliance upon the conceptual approach which ProfessorMcGuire suggests.Various shorthand verbal symbols-sev-eral of them previously mentioned within this Decision-could,of course,be used to describe the specific businessrelationship with which we are herein concerned.Seman-tics,however,cannot properly be permitted to control judg-ment.Regardless of terminology,therefore,Iherebyconclude and find that Respondents Parklane and Robertsshould be considered a single-integrated business,jointlyengaged in commerce,for present decisional purposes; thatRoberts, together with Respondent Parklane,should beconsidered,therefore,subject to this Board's statutoryjuris-diction;and that both Respondents designated,since theyhave,jointly and severally, refused to recognize Complain-ant Union's representative status and rejected that body'srequest for contract negotiations,have refused to bargain,contrary to law.Respondent's further contention,that the specific bar-gaining unit herein,with respect to which ComplainantUnion was certified,should not be considered appropriatefor collective-bargaining purposes,lacks merit.RespondentParklane still challenges the propriety of the RegionalDirector's original representation case unit determination.Pursuant to well-established decisional doctrine,however,no such challenge can be,now, entertained.NLRB Rulesand Regulations,Section 102.67(f).Respondent Roberts,further,contends that the bargaining unit for which Com-plainant Union has been certified-found appropriate forcollective-bargaining purposes upon a record made beforethe parties'franchise"agreement"was consummated-has,since,ceased to merit such designation.The present record,however, warrants a determination-which I make-thatRoberts' various"operational changes" with respect toParklane's Pacific Northwest stores did not, significantly,modify the Seattle stores' relationship with his five otherstores.Those changes, therefore,provide no substantialjustification for counsel's present challenge to the continuedviability of Complainant Union's certification.With these determinations made,one question remainsfordisposition:What "affirmative[remedial]action"should this Board require,to effectuate statutory policies?To that question,following a conventional determinationwith respect to the effect of Respondent's unfair labor prac-tices upon commerce,we must now turn.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondents' course of conduct describedin section III,above-since itoccurredin connectionwith Respondents'619business operations,described in sections I and III above-had, and continues to have,a close,intimate,and sub-stantial relation to trade,traffic,and commerce among theseveral States;absent correction,such conduct would tendto lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V THE REMEDYSince I have foundthatRespondents did engage, andcontinue to engage,in certain unfair labor practices whichaffect commerce,I shall recommendthat theycease anddesist therefrom,and that they be directedto take certainaffirmative action,including the posting of appropriate no-tices,designed to effectuate the policiesof the Act, asamended.Within hisbrief, Complainant Union's counsel notes co-gently that Respondent Parklane'sPacific Northwest dives-titure, effectuatedwithRoberts' cooperation,representsmerely a novel variation of so-called"runaway shop" tac-tics.Confronted with Complainant Union's recognition de-mand,Respondent Parklane's management-rather thanclosingor physicallytransferring the business operationsaffectedthereby-simply removed them from Board juris-diction.CompareBlue Cab Company, and Village Cab Com-pany,156NLRB 489, enfd. 373 F.2d 661,663-664(C.A.D.C., 1967). Therein,the concerned employer soughta labor organization's removal as the bargaining representa-tive for its employeesby havingthose employees(cab driv-ers) execute lease agreements calculated to qualify them asindependent contractors,excluded fromstatutorycoverage.The Board,finding this procedure violative of law,directedthe respondentemployer tocancel the lease arrangements.Similar remedial directivespatently calculatedto restore thestatus quo antewherever possible have been promulgated incomparable situations.PlasticsTransport,Inc., et al.,193NLRB54; JacksonFarmers,Inc.,186NLRB 337, enfd.(C.A. 10, 1972);Manley Transfer Company,Inc., et al., 164NLRB 174, 175, enfd. 390 F.2d 777, 782 (C.A. 8, 1968);White Superior Division,WhiteMotorCorporation,162NLRB 1496,1498, 1500:Kelly & Picerne, Inc.,131 NLRB543, 548, remanded298 F.2d 895, 899 (C.A. 1, 1962), 137NLRB594;PrestonFeed Corporation,134 NLRB 629, 643enfd. 309 F.2d 346, 352 (C.A. 4, 1962). Clearly,whenever aconcerned employer discontinues or relocates part of hisbusiness operations or, as in this case,purportedlytransferssome segment of his business to a nominally separate busi-ness entity functioning as his disguised continuance, undercircumstances consideredviolativeof law,restoration or-ders constitutea remedy ofchoice,unless such a directivewould impose "an undue or unfair burden" on such anemployer, under the particular circumstances of the case.Herein,the record warrants a determination that such aBoard directive,requiring the termination or rescission ofthe "franchise arrangements" whichRespondent Parklane'smanagement and Robertspurportedlynegotiated coveringParklane's Seattle stores,particularly,would involve littlebusiness dislocationor hardship. (Roberts testified,essen-tially,that his franchise's termination would merely requirea restorationof money ormerchandiseto each party, withthe nominal"franchisee"reaping the benefit or bearing the 620RECISIONSOF NATIONAL LABOR RELATIONS BOARDburden of whateverprofitor loss there mightbe. No physi-cal transfers,whether ofstores or merchandise,would berequired.)With mattersin thisposture, I conclude and findconsistently with GeneralCounsel's contentionthat statuto-ry policieswill be effectuated,best,by requiringRespon-dentParklanetoresumedirectmanagerialandentrepreneurial controlof thethree Seattlestoreswithwhich we are concerned,and to commence bargaining ingood faithwith Complainant Union herein.Should the Board conclude, however, that sucha remedi-al directive might be"economicallyprohibitive or undulyharsh"the corporate respondent,together with itspurportedfranchisee,could,of course, be directed jointlyand/or sev-erally-to bargain with ComplainantUnion uponrequest.Whethersuch a remedialdirective would fullyrecreatethestatus quo antewhich Respondent Parklane'sputative"franchise"transfercalculatedly destroyedmay be ques-tionable.ThisBoard,however,possessesa broad discretionwith respect to remedies;possibly it mayconsider a rescis-sion directive, herein, too severe.CompareN.LR.B. v. Sa-voy Laundry, Inc.,327 F.2d 370, 372 (C.A. 2, 1964),in thisconnection.Should the Board,however,determineconsistently withmy recommendation that Respondent Parklane's presentresumption of direct controloverthese three Seattle storesiswarranted and necessary to effectuatestatutory objec-tives,onecaveatshould be considered.The Board's order,presumably,should containa proviso drafted topreclude itsconstructionas enjoiningorprohibitingRespondentParklane'smanagement,following its resumptionof directcontrol with respect to the stores in question, and followinga fulfillment of itsstatutory obligationto bargainwith Com-plainant Union herein, from thereafter exercising its right todiscontinue, sell, franchise,or transfer the store operationsin question,should it deemsuch actionnecessaryor desir-able for lawful business reasons.See, e.g.Fibreboard PaperProducts v.N.LRB., 379 U.S. 203 1964;N.LR.B. v. PrestonFeed Company,309 F.2d 346,352 (C.A. 4, 1962); and N.LR.B. v. Kellyand Picerne,Inc.,298 F.2d 895, 899 (C.A. 1,1962), in this connection.CONCLUSIONS OF LAWIn the light of the foregoing findings of fact,and upon theentire record in this case,Imake the following conclusionsof law:1.Throughout the periodwith whichthis case is con-cerned,Respondent Parklane HosieryCo., Inc.,has been anemployer within the meaning of Section2(2) of the Act.Respondent Mervyn Roberts, functioning as RespondentParklane'salter ego,agent, or subordinate instrumentality,has likewise been an employer,within the meaning of thedesignated statutory provision.Throughout this period, andcontinuing to date,bothRespondents,functioning as a sin-gle or joint employer,have been engaged in commerce andbusiness activities which affect commerce, within the mean-ing of Section 2(6) and(7) of the Act,as amended.2.Retail Store EmployeesLocal Union1001,RetailClerksInternational Association,AFL-CIO, is a labor or-ganization within the meaning of Section2(5) of the Act, asamended,which admits certain employees of Parklane Ho-siery Co., Inc., and/or Mervyn Roberts to membership.3.All employees working for Respondents at their Seat-tle,Washington,area retail stores,located at 222 PikeStreet,4503 University Way, N.E., and 1124 AuroraVillage,excluding office clerical employees,professional employees,guards and store managers,and all other supervisors asdefined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act. Since July 20,1971, Retail StoreEmployeesLocal Union1001, RetailClerksInternationalAssociations,AFL-CIO,has been, and remains entitled toclaim recognition as the exclusive bargaining representativefor all Respondents'employees, within the unit hereinfound appropriate for collective-bargaining purposes, with-in the meaning of Section 9(a) of the Act, as amended.4. Since July 30, 1971, Complainant Union has request-ed, and continues to request,that Respondents bargain col-lectively with it with respect to rates of pay, wages, hours ofwork and other terms and conditions of employment as theexclusive collective-bargaining representative of Respon-dents' employees within the bargaining unit set forth above.5.Since August 5, 1971, Respondents have failed andrefused to bargain collectively in good faith with Complain-ant Union as the exclusive representative of their employ-ees,within the unit herein found appropriate forcollective-bargaining purposes.Thereby,Respondents haveengaged,and continue to engage,in unfairlaborpracticeswithin the meaning of Section 8(a)(5) and(1) of the Act, asamended.6.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act,as amended.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER11.Respondents,ParklaneHosiery Co.,Inc., and MervynRoberts,their officers,agents,successors, and assigns, shall:(a)Cease and desist from:(1)Refusing to bargain collectively with Retail StoreEmployeesLocalUnion 1001, Retail Clerks InternationalAssociation,AFL-CIO,concerning rates of pay, wages,hours of work, and other terms and conditions of employ-ment,for all employees working at their three Seattle,Washington area retail stores,which have herein beenfound to constitute a unit appropriate for collective-bar-gaining purposes within the meaning of Section 9(b) of theAct, as amended,excluding office clerical employees, pro-fessional employees, guards, and store managers, and allother supervisors as defined in the Act, as amended.(2) Interfering with,restraining, or coercing their em-ployees,in any like or related manner,with respect to their1 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of theNational LaborRelations Board,the findings,conclusions,and recommendedOrderherein shall,as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes PARKLANE HOSIERY CO.exercise of rights which the National Labor Relations Actguarantees.(b)Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(1) Jointly terminate and/or rescind their current "fran-chise arrangement" pursuant to which Respondent Robertspurports to exercise managerial and/or entrepreneurial con-trol over the three Seattle,Washington, area retail storesherein found to constitute a unit appropriate for collective-bargaining purposes.(2) Jointly transfer effective managerial and entrepre-neurial control, with respect to these three designated stores,back to Respondent Parklane Hosiery Co., Inc.; provided,however, that nothing herein shall be construed to enjoin orprohibit Respondent Parklane, its officers, agents, succes-sors, or assigns-following its resumption of direct controlwith respect to the stores in question, and following a fulfill-ment of its statutory obligation to bargain with Complain-ant Union herein-from thereafter exercising its right todiscontinue, sell, franchise, or transfer the store operationsin question, should it deem such action necessary or desir-able for lawful business reasons.2.Respondent, Parklane Hosiery Co., Inc., its officers,agents, successors,and assigns shall-following its resump-tion of direct managerial and entrepreneurial control withrespect to the stores in question - bargain collectively withComplainant Union herein, upon request, as the exclusiverepresentative of all its employees within the above-de-scribed bargaining unit, concerning their rates of pay, wag-es,hours of work, and other terms and conditions ofemployment, and embody any agreement reached within asigned contract.3.Respondents, Parklane Hosiery Co., Inc., and MervynRoberts, their officers, agents, successors, and assigns, shall,pending the termination and/or rescission of their current"franchise arrangement" with respect to these stores:(a) Jointly post, within their three Seattle, Washington,area retail stores, copies of the attached notice marked "Ap-pendix." 2 Copies of the notice, on forms provided by theRegional Director for Region 19, as the Board's agent, shallbe posted immediately upon their receipt, after being dulysigned by Respondents' representatives. Once posted, theyshall remainposted for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondents to ensure that such notices are notaltered, defaced, or covered by any other material;(b) File with the Regionol Director of Region 19, within20 days from the day of service of this TrialExaminer'sDecision, a written statement setting forth the manner andform in which they have complied with these recommenda-tions.32 In the event that the Board's Order is enforced by a Judgment of a UnitedStatesCourt of Appeals, the wordsin the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourtof Appeals Enforcing an Order of theNational Labor Relations Board."3 In the event that this recommendedOrder is adopted by theBoard afterexceptions have been filed,this provision shall be modified to read: "Notifythe Regional Director for Region 19, in writing,within 20 days from the dateof thisOrder,what steps the Respondents have takento comply herewith"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates Government621After a hearing, during which all parties were given anopportunity to present evidence and argument, it has beendetermined that we violated the law by committing certainunfair labor practices. In order to remedy such conduct, weare being required to post this notice. We intend to complywith this requirement, and to abide by the following com-mitments:The National Labor Relations Act gives all employeesrights to engage in self-organization; to form, join, or helpunions; to bargain collectively through representatives oftheir own free choice; to act together for collective bargain-ing or other mutual aid or protection; and to refrain fromdoing any or all of these things.WE WILL NOT refuse to bargain with Retail Store Em-ployees Local Union 1001, Retail Clerks InternationalAssociation, AFL-CIO or any other labor organiza-tion, as the representative of our employees within abargaining unit consisting of our three Seattle, Wash-ington, area retail stores.WE WILL NOT, by any like or related conduct, interferewith, restrain, or coerce our employees with respect totheir exercise of the statutorily guaranteed rights abovedescribed.WE WILL, upon request, bargain with Retail Store Em-ployees Local Union 1001, Retail Clerks InternationalAssociation, AFL-CIO, concerning rates of pay, wag-es, hours of work, and other terms and conditions ofemployment for our employees within the bargainingunitdefined below, and, if an understanding isreached,we will embody that understanding in asigned agreement. The unit found appropriate for col-lective-bargaining purposes is:All employees working at our Seattle, Washington,area retail stores located at 222 Pike Street, 4503University Way, N.E., and 1124 Aurora Village, ex-cluding office clerical employees, professional em-ployees, guards and store managers, and all othersupervisors as defined in the Act.PARKLANE HOSIERY CO., INC.AND MERvYN ROBERTS d/b/aPARKLANE HOSIERY(Employer)DatedBy(Representative)(Title) 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis is an official notice and must not be defacedbyor covered by any othermaterial.Any questionsconcerninganyone.thisnoticeor compliance with its provisions may be direct-Thisnotice must remainposted for60 consecutivedaysed to the Board's Office, RepublicBuilding,10th Floor,from the date of posting and must not be altered, defaced,1511 Third Avenue,Seattle,Washington 98101, Telephone206-442-5692.